Filed 12/23/19                                                             Case 19-15301                                                                             Doc 1
                                                                                                                                                         12/17/19 2:43PM




                                                                                                                                        HLED                            U.
  United States Bankruptcy Court for the:
                                                                                                                                      DEC 232O
  EASTERN DISTRICT OF CALIFORNIA

  Case number    (if known)              'S 'O       \                           Chapter you are filing under:
                                                                                                                             UND STATES BANKJ?1CLT                  I
                                                                                 • Chapter 7

                                                                                 o Chapter 11
                                                                                 o Chapter 12
                                                                                 o Chapter 13                                     o   Check if this an
                                                                                                                                      amended filing




  Official Form 101
  Voluntary Petition for Individuals Filina for BankruDtcv                                                                                                        12117
  The bankruptcy forms use you and Debtor Ito refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
  case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car," the answer
  would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor I and Debtor 2 to distinguish
  between them. In joint cases, one of the spouses must report information as Debtor I and the other as Debtor 2. The same person must be Debtor I in
  all of the forms.

  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
  more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
  every question.


  ITi        Identify Yourself

                                      About Debtor I:                                                  About Debtor 2 (Spouse Only in a Joiflt Case):

   I. Your full name

        Write the name that is on     Alfonso                                                          Joanna
        your government-issued        First name                                                       First name
        picture identification (for
        example, your driver's        R
        license or passport).
                                      Middle name                                                      Middle name
        Bring your picture
                                      lsiah                                                            Isiah
        identification to your
        meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, Ill)




        All other names you have
        used in the last 8 years
        Include your married or
        maiden names.



   3. Only the Iast4 digits of
       your Social Security
       number or federal              xxx-xx63531                                                      xxx-xx-8897
       Individual Taxpayer
       Identification number
       (ITIN)




  Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 1
Filed 12/23/19                                                         Case 19-15301                                                                             Doc 1
                                                                                                                                                     12117/19 2:43PM

   Debtor 1   Alfonso R lsiah
   Debtor 2   Joanna lsiah                                                                              Case number (if known)




                                   About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):


        Any business names and
        Employer Identification
        Numbers (EIN) you have     U I have not used any business name or EINs.                  • I have not used any business name or ElNs.
        used in the last 8 years

        Include trade names and    Business name(s)                                              Business name(s)
        doing business as names

                                   EINs                                                          EIN5




        Where you live                                                                           If Debtor 2 lives at a different address:

                                   1941 Tyson Ave.
                                   Tulare, CA 93274
                                   Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                   Tulare
                                   County                                                        County

                                   If your mailing address Is different from the one             If Debtor 2's mailing address is different from yours, full it
                                   above, full it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                   notices to you at this mailing address.                       mailing address.

                                   1941 Tyson Ave.
                                   Tulare, CA 93274
                                   Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




   6. Why you are choosing         Check one:                                                    Check one:
       this district to file for
       bankruptcy                  •                                                             •
                                          Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                          I have lived in this district longer than in any               have lived in this district longer than in any other
                                          other district.                                                district.

                                   o      I have another reason.                                 o       I have another reason.
                                          Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




   Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 2
Filed 12/23/19                                                            Case 19-15301                                                                              Doc 1
                                                                                                                                                          12117/19 2:43PM

  Debtor 1    Alfonso R lsiah
  Debtor 2    Joanna lsiah                                                                                    Case number (if known)



  Ifl'.      Tell the Court About Your Bankruptcy Case

  7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U. S.C. § 342(b) for Individuals Filing for Bankruptcy
       Bankruptcy Code you are (Form 2010)). Also,, go to the top of page 1 and check the appropriate box.
       choosing to file under
                                    U Chapter 7

                                    o   Chapter 11
                                    o   Chapter 12
                                    o   Chapter 13



       How you will pay the fee     0        I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                             about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money ,
                                             order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                             a pre-printed address.
                                    o        I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                             The Filing Fee in Installments (Official Form 1 03A).
                                    •        I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                             but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                             applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                             the Application to Have the Chapter 7 Filing Fee Waived (Official Form 1 03B) and file it with your petition.



       Have you filed for
       bankruptcy within the
                                    •   No
       last 8 years?                0   Yes.
                                                  District                                  When                             Case number
                                                  District                                  When                             Case number
                                                  District                                  When                             Case number



       Are any bankruptcy
       cases pending or being
                                    •   No
       filed by a spouse who is     0 Yes.
       not filing this case with
       you, or by a business
       partner, or by an
       affiliate?
                                                  Debtor                                                                    Relationship to you
                                                  District                                  When                            Case number, if known
                                                  Debtor                                                                    Relationship to you
                                                  District                                  When                            Case number, if known



       Do you rent your             0   No.        Go to line 12.
       residence?
                                    •   Yes.       Has your landlord obtained an eviction judgment against you?

                                                   •         No. Go to line 12.

                                                   o         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 1 O1A) and file it with this
                                                             bankruptcy petition.




   Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 3
Filed 12/23/19                                                          Case 19-15301                                                                            Doc 1
                                                                                                                                                     12117/19 2:43PM

  Debtor 1    Alfonso R Isiah
  Debtor 2    Joanna Isiah                                                                                          Case number     (if known)




  IThI       Report About Any Businesses You Own as a Sole Proprietor

  12. Are you a sole proprietor
       of any full- or part-time     • No.       Go to Part 4.
       business?
                                     0 Yes.      Name and location of business
       A sole proprietorship is a
       business you operate as                   Name of business, if any
       an individual, and is not a
       separate legal entity such
       as a corporation,
       partnership, or LLC.
       If you have more than one                 Number, Street, City, State   & ZIP Code
       sole proprietorship, use a
       separate sheet and attach
       it to this petition.                      Check the appropriate box to describe your business:
                                                  o      Health Care Business (as defined in 11 U.S.C.          §   101 (27A))
                                                  o      SingleAsset Real Estate (as defined in 11 U.S.C.            § 101(5113))
                                                  O      Stockbroker (as defined in 11 U.S.C.      §   101 (53A))
                                                  O      Commodity Broker (as defined in 11 U.S.C.           § 101(6))
                                                  O      None of the above

       Are you filing under          If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
       Chapter 11 of the             deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
       Bankruptcy Code and are       operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
       you asmall business           in 11 U.S.C. 1116(1)(B).
       debtor?
                                     •   No      I am not filing under Chapter 11.
       For a definition of small
       business debtor, see 11
                §             ).     0 No.       I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                                 Code.

                                     o Yes.      I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


  •i         Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

       Do you own or have any        •   No
       property that poses or is
       alleged to pose a threat      0 Yes.
       of imminent and                         What is the hazard?
       identifiable hazard to
       public health or safety?
       Or do you own any
       property that needs                     If immediate attention is
       immediate attention?                    needed, why is it needed?

       For example, do you own
       perishable goods, or
       livestock that must be fed,             Where is the property?
       or a building that needs
       urgent repairs?
                                                                               Number, Street, City, State   & Zip Code




   Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 4
Filed 12/23/19                                                            Case 19-15301                                                                           Doc 1
                                                                                                                                                      12117119 2:43PM

  Debtor 1    Alfonso R Isiah
  Debtor 2    Joanna Isiah                                                                               Case number (if known)

  I1L        Explain Your Efforts to Receive a Briefing About Credit Counseling

                                       About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
  15. Tell the court whether           You must check one:                                           You must check one:
       you have received a             • I received a briefing from an approved credit               • I received a briefing from an approved credit
       briefing about credit                counseling agency within the 180 days before I               counseling agency within the 180 days before I filed
       counseling.                          filed this bankruptcy petition, and I received a             this bankruptcy petition, and I received a certificate of
                                            certificate of completion.                                   completion.
       The law requires that you
       receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
       credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
       you file for bankruptcy.
       You must truthfully check       o   I received a briefing from an approved credit             o   I received a briefing from an approved credit
       one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
       choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
       so, you are not eligible to         a certificate of completion.                                  of completion.
       file.
                                           Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
       If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
       can dismiss your case, you          payment plan, if any.                                         any.
       will lose whatever filing fee
       you paid, and your              o   I certify that I asked for credit counseling              0   I certify that I asked for credit counseling services
       creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
       collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                           days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                           circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                           of the requirement.
                                                                                                         To ask for a 30-day temporary waiver of the requirement,
                                           To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                           requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                           what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                           you were unable to obtain it before you filed for             circumstances required you to file this case.
                                           bankruptcy, and what exigent circumstances
                                           required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                         with your reasons for not receiving a briefing before you
                                           Your case may be dismissed if the court is                    filed for bankruptcy.
                                           dissatisfied with your reasons for not receiving a
                                           briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                           If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                           still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                           You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                           agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                           developed, if any. If you do not do so, your case
                                           may be dismissed.                                             Any extension of the 30-day deadline is granted only for
                                                                                                         cause and is limited to a maximum of 15 days.
                                           Any extension of the 30-day deadline is granted
                                           only for cause and is limited to a maximum of 15
                                           days.
                                       0   I am not required to receive a briefing about             o   I am not required to receive a briefing about credit
                                           credit counseling because of:                                 counseling because of:

                                           0      Incapacity.                                            o    Incapacity.
                                                  I have a mental illness or a mental deficiency              I have a mental illness or a mental deficiency that
                                                  that makes me incapable of realizing or                     makes me incapable of realizing or making rational
                                                  making rational decisions about finances.                   decisions about finances.

                                           o      Disability.                                            o    Disability.
                                                  My physical disability causes me to be                      My physical disability causes me to be unable to
                                                  unable to participate in a briefing in person,              participate in a briefing in person, by phone, or
                                                  by phone, or through the intemet, even after I              through the internet, even after I reasonably tried to
                                                  reasonably tried to do so.                                  do so.

                                           o      Active duty.                                            o   Active duty.
                                                  I am currently on active military duty in a                 I am currently on active military duty in a military
                                                  military combat zone.                                       combat zone.
                                           If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                           briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                           motion for waiver credit counseling with the court.           of credit counseling with the court.




   Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 5
Filed 12/23/19                                                              Case 19-15301                                                                                    Doc 1
                                                                                                                                                                 12)17119 2:43PM

  Debtor 1         Alfonso R Isiah
  Debtor 2         Joanna Isiah                                                                                      Case number (if known)

                  Answer These Questions for Reporting Purposes

  16. What kind of debts do           1 6a.        Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
        you have?                                  individual primarily for a personal, family, or household purpose."
                                                   o No. Go to line 16b.
                                                   • Yes. Goto line 17.
                                                   Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                   money for a business or investment or through the operation of the business or investment.
                                                   o No. Goto line 16c.
                                                   o Yes. Go to line 17.
                                                   State the type of debts you owe that are not consumer debts or business debts



  17. Are you filing under            0    No.     I am not filing under Chapter 7. Go to line 18.
      Chapter 7?

        Do you estimate that          •    Yes     I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
        after any exempt                           are paid that funds will be available to distribute to unsecured creditors?
        property is excluded and
        administrative expenses                    •   No
        are paid that funds will
        be available for                           0   Yes
        distribution to unsecured
        creditors?

  18. How many Creditors do           U                                                   0   1,000-5,000                                0    25,001-50,000
       you estimate that you
        0     e                       o 50-99                                             0   5001-10,000                                0    50,001 -1 00,000
                                      0    100-199                                        0   10,001-25,000                              0    More thanl00,000
                                      o 200-999
  19. How much do you                 •    $0- $50,000                                    0   $1,000,001 -$10 million                    0    $500,000,001 -$1 billion
        estimate                 to
                                      0    $50,001 -$100,000                              0   $10,000,001 -$50 million                   0    $1,000,000,001 -$10 billion
                                      o    $100,001 -$500,000                .            0   $50,000,001 -$100 million                  0    $10,000,000,001 -$50 billion
                                      o    $500,001 - $1 million                          0   $100,000,001 -$500 million                 0    More than $50 billion

  20. How much do you                 0 $0 - $50,000                                      0 $1,000,001 - $10 million                     0 $500,000,001 - $1 billion
       estirnateyour liabilities
                                      • $50,001 -$100,000                                 0 $10,000,001 -$50 million                     0 $1,000,000,001 -$10 billion
                                      o $100,001 -$500,000                                0 $50,000,001 -$100 million                    0 $10,000,000,001 - $50 billion
                                      o $500,001 - $1 million                             0 $100,000,001 - $500 million                  0 More than $50 billion

  IflTh'          Sign Below

  For   you                           I   have examined this petition, and    I declare under penalty of peijury that the information provided is true and correct.
                                      If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title          11,
                                      United States Code. ! understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                      If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                      document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                      I   request relief in accordance with the chapter of title   11,   United States Code, specified in this petition.

                                      I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                      bankruptcy case can result in fijies upto $250,000, or imprisonrvect for up to 20 years, or h. 18 U.S.C. § 152, 1341, 1519,
                                      and 3571

                                      Alfond'o         Isiah                                                   Joaa Isiah
                                      Signature of Debtor      1                                               Signireof Debtor 2

                                      Executed on                                                              Executed on
                                                         MM/DD/YYYY                                                            MM/DDIYYYY




   Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                           page 6
Filed 12/23/19                                                        Case 19-15301                                                                                  Doc 1
                                                                                                                                                         12117119 2:43PM

  Debtor I   Alfonso R lsiah
  Debtor 2   Joanna Isiah                                                                                    Case number (if known)



  For you if you are filing this   The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
  bankruptcy without an            people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
  attorney                         financial and legal consequences, you are strongly urged to hire a qualified attorney.

  If you are represented by an     To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a mistake or
  attorney, you do not need to     inaction may affect your rights. For example, your case may be dismissed because you did not file a required document,
  file this page.                  pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
                                   administrator, or audit firm if your case is selected for audit. If that happens, you could lose your right to file another case,
                                   or you may lose protections, including the benefit of the automatic stay.

                                   You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to pay
                                   a particular debt outside of your bankruptcy, you must list that debt in your schedules. If you do not list a debt, the debt may
                                    not be discharged. If you do not list property or properly claim it as exempt, you may not be able to keep the property. The
                                   judge can also deny you a discharge of all your debts if you do something dishonest in your bankruptcy case, such as
                                   destroying or hiding property, falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if
                                   debtors have been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
                                   imprisoned.

                                   If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
                                   will not treat you differently because you are filing for yourself. To be successful, you must be familiar with the United
                                   States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case is
                                   filed. You must also be familiar with any state exemption laws that apply.

                                   Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?
                                      No
                                   • Yes

                                   Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
                                   could be fined or imprisoned?
                                      No
                                   • Yes

                                   Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                   DNo
                                   • Yes            Name of Person Nelly Cortez
                                                    Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

                                   By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I have read and understood
                                   this notice, and I am aware that filing a bankruptcy case without an attorney may cause m        lose my rights or property if I do


                                                                                                                 si0
                                                                                                                  ah
                                                                                                                              CLh
                                   Signature of Debtor I                                              Si nature of Debtor 2

                                   Date    I Z-  I'j oj
                                           MM/DD/YYYY
                                   Contact phone
                                                                 9                                    Date
                                                                                                              MM/ Dl
                                                                                                      Contact phone
                                                                                                                         W
                                   Cell phone                                                         Cell phone
                                   Email address                                                      Email address




   Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                        page 8
Filed 12/23/19                                     Case 19-15301                                                                Doc 1
                                     .
                                                                                     S


                                                            Certificate Number: 1 5725-CAE-CC.033504854

                                                           IIIII HhlliDlil 111111111111 I I IlIl IhIll III Ilhl Il IltI 11111
                                                                                I 5725-CAE-CC-033504854




                                 CERTIFICATE OF COUNSELING

             I CERTIFY that on October 3, 2019, at 10:08 o'clock PM EDT, Joanna Isiah
             received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. 111
             to provide credit counseling in the Eastern District of California, an individual [or
             group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
             A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
             copy of the debt. repayment plan is attached to this certificate.
             This counseling session was conducted by internet.




             Date: October 3,2019                           By:        /s/Jaraymis Rodriguez


                                                             Name: Jaraymis Rodriguez


                                                             Title: Counselor




             * Individuals who wish to file a bankruptcy case under title Ii of the United States Bankruptcy
             Code are required to file with the United States Bankruptcy Court a completed certificate of
             counseling from the nonprofit budget and credit counseling agency that provided the individual
             the counseling services and a copy of the debt repayment plan, if any, developed through the
             credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
Filed 12/23/19                                      Case 19-15301                                                               Doc 1
                                                                                     .
                                      .




                                                             Certificate Number: 15725-CAE-CC-033504853

                                                           IIIII IIIIIIMIII 11111111111 I I 1111111111 III IlIllhllIlIll liii
                                                                                I 5725-CAE-CC-033504853




                                  CERTIFICATE OF COUNSELING

             I CERTIFY that on October 3, 2019, at 10:08 o'clock PM EDT, Alfonso Isiah
             received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. 111
             to provide credit counseling in the Eastern District of California, an individual [or
             group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
             A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
             copy of the debt repayment plan is attached to this certificate.
             This counseling session was conducted by internet.




             Date: October 3, 2019                           By:       /s/Jaraymis Rodriguez


                                                             Name: Jaraymis Rodriguez


                                                             Title: Counselor




             * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
             Code are required to file with the United States Bankruptcy Court a completed certificate of
             counseling from the nonprofit budget and credit counseling agency that provided the individual
             the counseling services and a copy of the debt repayment plan, if any, developed through the
             credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
Filed 12/23/19                                                                            Case 19-15301                                                                                    12117/19
                                                                                                                                                                                                         Doc 1
                                                                                                                                                                                                      2:43PM




      Debtor 1                    Alfonso R Isiah
                                  First Name                           Middle Name                           Last Name

      Debtor 2                    Joanna Isiah
      (Spouse if, filing)         First Name                           Middle Name                           Last Name


      United States Bankruptcy Court for the:                    EASTERN DISTRICT OF CALIFORNIA

      Case number
      (if known)
                                                                                                                                                                         0 Check if this is an
                                                                                                                                                                             amended filing



     Official Form 106Sum
     Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                   12/15
     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
     your original forms, you must fill out a new Summary and check the box at the top of this page.

     ITI             Summarize Your Assets

                                                                                                                                                                          Your assets
                                                                                                                                                                          LValue oyou own

      1.      Schedule A/B: Property (Official Form 1 O6NB)
              la. Copy line 55, Total real estate, from Schedule A/B................................................................................................        $                         0.00

              lb. Copy line 62, Total personal property, from Schedule A/B.....................................................................................             $              28,603.57
              1 c. Copy line 63, Total of all property on Schedule NB ................................................................................................      $              28,603.57
     ITi             Summarize Your Liabilities

                                                                                                                                                                          IYour liabilities
                                                                                                                                                                           Amount you owe________

      2.      Schedule 0: Creditors Who Have Claims Secured by Property (Official Form 1060)
              2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part I of Schedule 0...                                         $              14,015.00

      3.      Schedule ElF: Creditors Who Have Unsecured C/aims (Official Form I 06E/F)
                 Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E,F .................................                               $                         0.00

                   Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E'F ............................                               $              80,464.76


                                                                                                                                            Your total liabilities $                    94,479.76


     ITi              Summarize Your Income and Expenses

      4.      Schedule I: Your Income (Official Form 1061)
              Copy your combined monthly income from line 12 of Schedule I ................................................................................                 $                 4,026.80

      5.      Schedule J: Your Expenses (Official Form 106J)
              Copy your monthly expenses from line 22c of Schedule J. .........................................................................                             $                 3,948.00

     112T1L          Answer These Questions for Administrative and Statistical Records

              Are you filing for bankruptcy under Chapters 7, 11, or 13?
              0 No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

              • Yes
              What kind of debt do you have?

              •       Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or
                      household purpose. 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

              o  Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                 the court with your other schedules.
      Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
     Software Copyright (c) 1996-2018 Best Case, LLC - w.bestcasecorn                                                                                                             Best Case Bankruptcy
Filed 12/23/19                                                                 Case 19-15301                                                                   Doc 1
                                                                                                                                                   12117/19 2:43PM

      Debtor 1      Alfonso R Isiah
      Debtor 2      Joanna Isiah                                                                    Case number (if known)

            From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
            122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                               $       3,814.00


            Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:


           LFrirt4.oii$hedule ElF, copy the following

                 Domestic support obligations (Copy line 6a.)                                                     $               0.00

                 Taxes and certain other debts you owe the government. (Copy line 6b.)                            $               0.00

                 Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                  $               0.00

                 Student loans. (Copy line 6f.)                                                                   $                0.00

                 Obligations arising out of a separation agreement or divorce that you did not report as
                 priority claims. (Copy line 6g.)                                                                 $               0.00

                Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)               +$               0.00


                 Total. Add lines 9a through 9f.                                                             $                  0.00




     Official Form 106Sum                                 Summary of Your Assets and Liabilities and Certain Statistical Information                page 2 of 2
     Software Copyright   (C)   1996-2018 Best Case, LLC - w.bestcase.com                                                                     Best Case Bankruptcy
Filed 12/23/19                                                                       Case 19-15301                                                                         Doc 1
                                                                                                                                                               12/17/19 2:43PM




      Debtor 1                 Alfonso R Isiah
                               First Name                          Middle Name                    Last Name

      Debtor 2                 Joanna Isiah
      (Spouse, if filing)      First Name                          Middle Name                    Last Name


      United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

      Case number                                                                                                                                0     Check if this is an
                                                                                                                                                       amended filing



     Official Form I06NB
     Schedule A/B: ProDertv                                                                                                                                      12/15
     In each category, separately list and describe Items. List an asset only once. If an asset fits In more than one category, list the asset In the category where you
     think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
     Answer every question.

                  Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

     1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

         • No. Go to Part 2.
        o Yes. Where is the property?
      •.          Describe Your Vehicles


     Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
     someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

     3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

             No

         • Yes


        3.1 Make:           Ford                                     Who has an Interest in the property? Check one     Do not deduct secured claims or exemptions. Put
                                                                                                                        the amount of any secured claims on Schedule D:
                Model:      Fusion                                    o Debtor 1 Only                                   Creditors Who Have Claims Secured by Property.
                Year:       2009                                      o Debtor 2 only                                   Current value of the       Current value of the
                Approximate mileage:              185,000             • Debtor 1 and Debtor 2 Only                      entire property?           portion you own?
                Other information:                                    o At least one of the debtors and another
                Location: 1941 Tyson Ave.,
                Tulare CA 93274                                       • Check if this is community property                       $3,011.00                   $3,011.00
                                                                          (see instnJctions)



        3.2 Make:           Ford                                     Who has an interest in the property? Check one     Do not deduct secured claims or exemptions. Put
                                                                                                                        the amount of any secured claims on Schedule D:
                Model:      Mustang                                   o Debtor 1 Only                                   Creditors Who Have Claims Secured by Property.
                Year:       2006                                      o Debtor 2 only                                   Current value of the       Current value of the
                Approximate mileage:              283,000             o Debtor 1 and Debtor 2 Only                      entire property?           portion you own?
                Other information:                                    U At least one of the debtors and another
              I Location: 1941 Tyson Ave.,                     I
               Tulare CA 93274 (Sons Car)                             • Check if this is community property                       $2,169.00                   $2,169.00
                                                                          (see instructions)




     Official Form 106A/B                                                         Schedule NB: Property                                                              page 1
     Software Copyright (c) 1996-2018 Best Case, LLC - waw.bestcase.com                                                                                   Best Case Bankruptcy
Filed 12/23/19                                                                      Case 19-15301                                                                                                           Doc 1
                                                                                                                                                                                                12/17/19 2:43PM

      Debtor 1         Alfonso R lsiah
      Debtor 2         Joanna lsiah                                                                                                        Case number (if known)


       3.3 Make:          Cadillac                                 Who has an interest in the property?                  Check one
                                                                                                                                                       Do not deduct secured daims or exemptions. Put
                                                                                                                                                       the amount of any secured claims on Schedule D:
              Model:      Escalade                                 o Debtor 1 only                                                                      Creditors Who Have Claims Secured by Property.
              Year:       2005                                     o Debtor 2 Only                                                                     Current value of the         Current value of the
              Approximate mileage:                 185,000         • Debtor I and Debtor 2 only                                                        entire property?             portion you own?
              Other information:                                   o At least one of the debtors and another
             Location: 1941 Tyson Ave.,
             Tulare CA 93274                                       • Check if this is community property                                                              $5,388.00                $5,388.00
                                                                         (see instructions)




     4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
        Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        •No
        o Yes

         Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
         pages you have attached for Part 2. Write that number here                                                 ... $10,568.00
                                                                                          .............................................................................




     Ufl1'      Describe Your Personal and Household Items
      Do you own or have any legal or equitable interest in any of the following items?                                                                                           Current value of the
                                                                                                                                                                                  portion you own?
                                                                                                                                                                                  Do not deduct secured
                                    -                                                                                                                                             claims or exemptions.
     6. Household goods and furnishings
        Examples: Major appliances, furniture, linens, china, kitchenware
        ONo
         • Yes. Describe       .....




                                         I Household Goods and Furnishings                                                                                        I                             $8,500.00


        Electronics
        Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                    including cell phones, cameras, media players, games
         UNo
         o Yes. Describe
        Collectibles of value
        Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                    other collections, memorabilia, collectibles
             No
         o Yes. Describe
        Equipment for sports and hobbies
        Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                  musical instruments
             No
         o Yes. Describe
          Firearms
           Examples: Pistols, rifles, shotguns, ammunition, and related equipment
         •No
         0   Yes. Describe      .....




          Clothes
           Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
         ONo
         • Yes. Describe        .....




     Official Form 106A/B                                                      Schedule A/B: Property                                                                                                 page 2
     Software Copyright (C) 1996-2018 Best Case, LLC -   .bestcase.com                                                                                                                     Best Case Bankruptcy
Filed 12/23/19                                                                                          Case 19-15301                                                                  Doc 1
                                                                                                                                                                           12/17/19 2:43PM

      Debtor 1        Alfonso R lsiah
      Debtor 2        Joanna lsiah                                                                                                   Case number (if known)



                                                I Personal Clothing and Shoes                                                                     I                          $300.00


           Jewelry
           Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
         •No
         0   Yes. Describe         .....




           Non-farm animals
           Examples: Dogs, cats, birds, horses
         •No
         0   Yes. Describe         .....




           Any other personal and household items you did not already list, including any health aids you did not list
         •No
         0 Yes. Give specific information                    .....




             Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
             for Part 3. Write that number here                                                                                                                        $8,800.00


     •Ti       Describe Your Financial Assets
      Do you own or have any legal or equitable interest in any of the following?                                                                             Current value of the
                                                                                                                                                              portion you own?
                                                                                                                                                              Do not deduct secured
                                                                                                                                                              claims or exemptions.

           Cash
           Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
         ONo
         • Yes    ................................................................................................................




                                                                                                                                        Cash                                   $52.00


          Deposits of money
           Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                     institutions. If you have multiple accounts with the same institution, list each.
         DNo
         • Yes                                                          Institution name:



                                                    17.1.        Checking                                 Wells Fargo Acct. #1 652                                             $30.44



                                                    17.2.        Savings                                  Wells Fargo Acct. #3803                                              $31.00


                                                                 Other financial                          Wells Fargo Acct. #0268 (belongs to
                                                    17.3.        account                                  daughter, Debtors are custodians)                                  $359.27


           Bonds, mutual funds, or publicly traded stocks
           Examples: Bond funds, investment accounts with brokerage firms, money market accounts
             No
         o Yes                                                Institution or issuer name:

           Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
           joint venture
             No
         o Yes. Give specific information about them                             ...................


                                                        Name of entity:                                                               % of ownership:

     Official Form 106A/B                                                                          Schedule A/B: Property                                                         page 3
     Software Copyright (C) 1996-2018 Best Case, LLC - wew.bestcase.com                                                                                               Best Case Bankruptcy
Filed 12/23/19                                                                  Case 19-15301                                                                       Doc 1
                                                                                                                                                        12/17119 2:43PM

      Debtor 1         Alfonso R lsiah
      Debtor 2         Joanna Isiah                                                                               Case number (if known)

          Government and corporate bonds and other negotiable and non-negotiable instruments
          Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
          Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
         •No
         o Yes. Give specific information about them
                                               Issuer name:

         Retirement or pension accounts
          Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
         DNo
         • Yes. List each account separately.
                                    Type of account:                            Institution name:

                                           Retirement                           CaIPERS                                                                 $2,120.86


          Security deposits and prepayments
          Your share of all unused deposits you have made so that you may continue service or use from a company
           Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
         •No
         o Yes                                                                  Institution name or individual:

          Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
         • No
         o Yes    .............      Issuer name and description.

         Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
         26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
         • No
         o Yes    .............      Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

         Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
         UNo
         o Yes. Give specific information about them...
          Patents, copy rights, trademarks, trade secrets, and other intellectual property
          Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
         •No
         o Yes. Give specific information about them...
          Licenses, franchises, and other general intangibles
          Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
             No
         o Yes. Give specific information about them...
      Money or property owed to you?                                                                                                       Current value of the
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                            -                                                              claims or exemptions.

         Tax refunds owed to you
         DNo
         • Yes. Give specific information about them, including whether you already filed the returns and the tax years          .......




                                                              2018 Federal Tax Refunds                                 Federal                          $6,622.00



                                                              2018 State Tax Refund                                   State                                 $20.00



     Official Form 106AIB                                                 Schedule A/B: Property                                                              page 4
     Software Copyright (c) 1996-2018 Best Case, LLC - waw.bestcase.com                                                                            Best Case Bankruptcy
Filed 12/23/19                                                                                    Case 19-15301                                                                                                 Doc 1
                                                                                                                                                                                                    12)17/19 2:43PM

      Debtor 1        Alfonso R lsiah
      Debtor 2        Joanna lsiah                                                                                                                        Case number (if known)

          Family support
          Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
              No
         o Yes. Give specific information              ......




          Other amounts someone owes you
           Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security
                     benefits; unpaid loans you made to someone else
         UNo
         oYes. Give specific information..

          Interests in insurance policies
           Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
         U No
         o Yes. Name the insurance company of each policy and list its value.
                                                   Company name:                                                                            Beneficiary:                                Surrender or refund
                                                                                                                                                                                        value:

          Any interest in property that is due you from someone who has died
           If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
           someone has died.
              No
         o Yes. Give specific information..
          Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
          Examples: Accidents, employment disputes, insurance claims, or rights to sue
         INo
         o Yes. Describe each claim              .........




          Other contingent and unhiquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
         •No
         0    Yes. Describe each claim           .........




          Any financial assets you did not already list
           No
         • Yes. Give specific information..


                                                                   Any future tax refunds or any property inadvertently omitted.
                                                                   Any equity in schedules property not otherwise claimed
                                                                   exempt. Any nonexempt equity in scheduled property arising
                                                                   from disallowance of another claimed exemption or from a
                                                                   caluation at a value higher than as scheduled.                                                                                         $0.00



              Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
              forPart 4. Write that number here                 .....................................................................................................................
                                                                                                                                                                                                $9,235.57


     •mI. Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

         Do you own or have any legal or equitable interest in any business-related property?
        • No. Go to Part 6.

        0 Yes. Go to line 38.


     •3aT1(      Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                 If you own or have an interest in farmland, list it in Part 1.


     46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           • No. Goto

           0 Yes. Go to line 47.

     Official Form 106N13                                                                    Schedule A/B: Property                                                                                       page 5
     Software Copyright   (C)   1996-2018 Best Case, LLC - w.bestcase.com                                                                                                                      Best Case Bankruptcy
Filed 12/23/19                                                                               Case 19-15301                                                                                         Doc 1
                                                                                                                                                                                       12117/19 2:43PM

      Debtor 1       Alfonso R lsiah
      Debtor 2       Joanna lsiah                                                                                                                    Case number (if known)


     UFr             Describe All Property You Own or Have an Interest in That You Did Not List Above

           Do you have other property of any kind you did not already list?
           Examples: Season tickets, country club membership
         UNo
         o Yes. Give specific information         .........




            Add the dollar value of all of your entries from Part 7. Write that number here                                                                                             $0.00


     Init:          List the Totals of Each Part of this Form

             Part 1: Total real estate, line 2        ......................................................................................................................
                                                                                                                                                                                            $0.00
             Part 2: Total vehicles, line 5                                                                            $10,568.00
             Part 3: Total personal and household items, line 15                                                        $8,800.00
             Part 4: Total financial assets, line 36                                                                    $9,235.57
             Part 5: Total business-related property, line 45                                                               $0.00
             Part 6: Total farm- and fishing-related property, line 52                                                           $0.00
             Part 7: Total other property not listed, line 54                                           +                        $0.00

             Total personal property. Add lines 56 through 61...                                                       $28,603.57                  Copy personal property total      $28,603.57

             Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                         $28,603.57




     Official Form 1 06A/B                                                             Schedule A/B: Property                                                                                'page 6
     Software Copyright (c) 1996-2018 Best Case, LLC - waw.bestcase.com                                                                                                           Best Case Bankruptcy
Filed 12/23/19                                                                        Case 19-15301                                                                         Doc 1
                                                                                                                                                                12/17/19 2:43PM




      Debtor I                        Alfonso R lsiah
                                      First Name                       Middle Name                  Last Name
      Debtor 2                        Joanna lsiah
      (Spouse if, filing)             First Name                       Middle Name                  Last Name

      United States Bankruptcy Court for the:                    EASTERN DISTRICT OF CALIFORNIA

      Case number
         mOwn)
                                                                                                                                               0 Check if this is an
                                                                                                                                                   amended filing


     Official Form I 06C
     Schedule C: The Property You Claim as Exempt                                                                                                                       4116

     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
     the property you listed on Schedule A/B: Property (Official Form 106NB) as your source, list the property that you claim as exempt. If more space is
     needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
     case number (if known).

     For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
     specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
     any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
     funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
     exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
     to the applicable statutory amount.

     ITh              Identify the Prooertv You Claim as Exemot

           Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you

           • You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           o You are claiming federal exemptions. II U.S.C. § 522(b)(2)
           For any property you list on Schedule A/B that you claim as exempt, fill In the information below.

           Brief deritJói óftiépiéyandU on                                Cuënt valiiófthê      An&Thtf the exèouclaI
           Schedule A/B that lists this property                          portion you own
                                                                          Copy the value from   Check only one box for each exemption.


           2009 Ford Fusion 185,000 miles                                                                                                C.C.P. § 703.140(b)(2)
                                                                                  $3,011.00     •                          $3,011.00
           Location: 1941 Tyson Ave., Tulare
           CA 93274                                                                             o     100% of fair market value, upto
           Line from Schedule A/B: 3.1                                                                any applicable statutory limit

           2006 Ford Mustang 283,000 miles                                                                                 $2,169.00     C.C.P. § 703.1 40(b)(2)
                                                                                  $2,169.00     •
           Location: 1941 Tyson Ave., Tulare
           CA 93274 (Son's Car)                                                                 0     100% of fair market value, upto
           Line from Schedule A/B: 3.2                                                                any applicable statutory limit

           2005 Cadillac Escalade 185,000 miles                                   $5,388.00                                     $0.00    C.C.P. § 703.140(b)(2)
                                                                                                •
           Location: 1941 Tyson Ave., Tulare
           CA 93274                                                                             o     100% of fair market value, upto
           Line from Schedule A/B: 3.3                                                                any applicable statutory limit

           Household Goods and Furnishings                                        $8,500.00     •                          $8,500.00     C.C.P. § 703.140(b)(3)
           Line from Schedule A/B: 6.1
                                                                                                o     100% of fair market value, up to
                                                                                                      any applicable statutory limit

           Personal Clothing and Shoes                                                                                       $300.00     C.C.P. § 703.140(b)(3)
                                                                                     $300.00    •
           Line from Schedule A/B: 11.1
                                                                                                0     100% of fair market value, up to
                                                                                                      any applicable statutory limit




     Official Form 106C                                            Schedule C: The Property You Claim as Exempt                                                     page 1 of 2
     Software CopyTight     (C)   1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
Filed 12/23/19                                                                      Case 19-15301                                                                             Doc 1
                                                                                                                                                                  12117119 2:43PM

      Debtor 1    Alfonso R Isiah
      Debtor 2    Joanna Isiah                                                                                   Case number (if known)
                                                         line on        Currinfválue of the   Arout fth        eiij Ion dèIim             Specifilaws that allow exntl
           Schedule A/B that lists this property                        portion you own
                                                                        Copy the value from   Check only one box for each exemption.
                                                                        Schedule A/B

           Cash                                                                    $52.00     •                              $52.00       C.C.P. § 703.140(b)(5)
           Line from Schedule A/B:            16.1
                                                                                              0    100% of fair market value, up to
                                                                                                   any applicable statutory limit


           Checking: Wells Fargo Acct. #1 652                                      $30.44     •                              $30.44       C.C.P. § 703.140(b)(5)
           Line from Schedule A/B: 17.1
                                                                                              o    100% of fair market value, upto
                                                                                                   any applicable statutory limit


           Savings: Wells Fargo Acct. #3803                                        $31.00     •                              $31.00       C.C.P. § 703.140(b)(5)
           Line from Schedule A/B: 17.2
                                                                                              0    100% of fair market value, upto
                                                                                                   any applicable statutory limit


           Other financial account: Wells Fargo                                   $359.27     •                            $359.27        C.C.P. § 703.140(b)(5)
           Acct. #0268 (belongs to daughter,
           Debtors are custodians)                                                            o    100% of fair market value, upto
           Line from Schedule A/B: 17.3                                                            any applicable statutory limit


           Retirement: CaIPERS                                                  $2,120.86     •                          $2,120.86        C.C.P. § 703.140(b)(10)(E)
           Line from Schedule A/B: 21.1
                                                                                              o    100% of fair market value, upto
                                                                                                   any applicable statutory limit


           Federal: 2018 Federal Tax Refunds                                    $6,622.00     •                          $6,622.00        C.C.P. § 703.140(b)(5)
           Line from Schedule A/B: 28.1
                                                                                              o    100% of fair market value, up to
                                                                                                   any applicable statutory limit


           State: 2018 State Tax Refund                                            $20 00     •                              s20.00 C.C.P. § 703.140(b)(5)
           Line from Schedule A/B: 28.2
                                                                                              0    100% of fair market value, upto
                                                                                                   any applicable statutory limit


           Any future tax refunds or any
                                                                                     $0.00    U                         $21,110.29        C.C.P. § 703.140(b)(5)
           property inadvertently omitted. Any
           equity in schedules property not                                                   0    100% of fair market value, up to
           otherwise claimed exempt Any                                                            any applicable statutory limit
           nonexempt equity in scheduled
           property arising from disallowance
           of another claimed exemption or
           from a caluation at a value hi
           Line from Schedule A/B:            35.1

      3.   Are you claiming a homestead exemption of more than $160,375?
           (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
           •No

           o     Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                 o          No
                 o         Yes




     Official Form 106C                                            Schedule C: The Property You Claim as Exempt                                                    page 2 of 2
     Software Copyilght   (C)   1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
Filed 12/23/19                                                                  Case 19-15301                                                                                     Doc 1
                                                                                                                                                                      12/17/19 2:43PM




      Debtor 1                    Alfonso R Isiah
                                  First Name                    Middle Name                      Last Name

      Debtor 2                    Joanna Isiah
      (Spouse if, filing)         First Name                    Middle Name                      Last Name


      United States Bankruptcy Court for the:            EASTERN DISTRICT OF CALIFORNIA

      Case number
      (if known)
                                                                                                                                                  o    Check if this is an
                                                                                                                                                       amended filing


     Official Form I 06D
     Schedule D: Creditors Who Have Claims Secured by Property                                                                                                           ivis
     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct Information. If more space
     is needed, copy the Additional Page, fill It out, number the entries, and attach It to this form. On the top of any additional pages, write your name and case
     number (if known).
        Do any creditors have claims secured by your property?
            o No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
            • Yes. Fill in all of the information below.

     IT               List All Secured Claims
      -    ,,,,                        ,,•                                                      -----------     ColumnA                Co!umnB                  Co!umnC
      L. I.ibL all                     creoutor nas more men one secureu clerm, lust the creoumor separateuy
                     aeureu tIdlrlua. II d
      for each daim. if more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral      Unsecured
      much as possible, list the claims in alphabetical order according to the creditor's name.                 Do not deduct the      that supports this       portion
                                                                                                                value of collateral,   claim                    If any
      21
              Lendmark Finacial
              Services                                Describe the property that secures the claim:                   $14,015.00               $5,388.00            $8,627.00
              Creditor's Name
                                                      2005 Cadillac Escalade 185,000
                                                      miles
                                                      Location: 1941 Tyson Ave., Tulare
                                                      CA 93274
                                                      As of the date you file, the claim Is: Check all that
              2118 Usher St.                          apply.
              Covington, GA 30014                     o Contingent
              Number, Street City, State & Zip Code   o Unliquidated
                                                      o Disputed
      Who owes the debt? Check one.                   Nature of lien. Check all that apply.
      o Debtor 1 only                                 o An agreement you made (such as mortgage or secured
      o Debtor 2 only                                      car loan)

      • Debtor 1 and Debtor 2 only                    o Statutory lien (such as tax lien, mechanic's lien)
      o At least one of the debtors and another       o Judgment lien from a lawsuit
      • Check if this claim relates to a              • Other (including a right to offset)    Automobile Financing
         community debt

      Date debt was incurred          0311412017               Last 4 dIgits of account number        0012



        Add the dollar value of your entries In Column A on this page. Write that number here:                    I           $14,015.00   I
        If this Is the last page of your form, add the dollar value totals from all pages.
        Write that number here:
                                                                                                                  I           $14,015.00

      •.             List Others to Be Notified for a Debt That You Already Listed
      Use this page only If you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
      trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
      than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
      debts in Part 1, do not fill out or submit this page.




     Official Form 106D                               Schedule D: Creditors Who Have Claims Secured by Property                                                         page 1 of I
     Software Copyright (c) 1996-2018 Best Case, LLC - w.bestcase.com                                                                                           Best Case Bankruptcy
Filed 12/23/19                                                                      Case 19-15301                                                                                            Doc 1
                                                                                                                                                                                 12117/19 2:43PM




      Debtor I                     Alfonso R Isiah
                                   First Name                      Middle Name                          Last Name
      Debtor 2                     Joanna Isiah
      (Spouse if, filing)          First Name                      Middle Name                          Last Name

      United States Bankruptcy Court for the:                EASTERN DISTRICT OF CALIFORNIA

      Case number
      (if known)
                                                                                                                                                            o   Check if this is an
                                                                                                                                                                amended filing

     Official Form 106E/F
     Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                     12115
     Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
     any executory contracts or unexpired leases that could result In a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
     Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
     Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill It out, number the entrIes In the boxes on the
     left. Attach the Continuation Page to this page. If you have no information to report In a Part, do not file that Part. On the top of any additional pages, write your
     name and case number (if known).
     I1               List All of Your PRIORITY Unsecured Claims
      1.   Do any creditors have priority unsecured claims against you?

            • No. Go to Part 2.
            o Yes.
     IiW              List All of Your NONPRIORITY Unsecured Claims
           Do any creditors have nonpriorlty unsecured claims against you?

            o No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            • Yes.

           List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpnority
           unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
           than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority , unsecured claims fill out the Continuation Page of
           Part 2.
                                                                                                                                                                   Total claim

                   Ad Astra Recovery Services                               Last 4 digits of account number         2612                                                          $315.00
                   Nonpriority Creditor's Name
                   7330W33rdSt. N Ste. 118                                  When was the debt incurred?             09/21/2018
                   Wichita, KS 67205
                   Number Street City State ZIP Code                        As of the date you file, the claim is: Check all that apply
                   Who incurred the debt? Check one.
                   o Debtor 1 only                                          o Contingent
                   o Debtor 2 only                                          o Unhiquidated
                   • Debtor 1 and Debtor 2 only                             o Disputed
                   o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

                   • Check If this claim is for a community                 o Student loans
                   debt                                                     o Obligations arising out of a separation agreement or divorce that you did not
                   Is the claim subject to offset?                          report as priority claims

                   • No                                                     o Debts to pension or profit-sharing plans, and other similar debts
                   DYes                                                     • Other. Specify      12 SpeedyCash




     Official Form 106 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                       .                        Page 1 of 13
     Software Copyright     (c) 1996-2018 Best Case, LLC - w.bestcase.com                                            43693                                                Best Case Bankruptcy
Filed 12/23/19                                                                      Case 19-15301                                                                              Doc 1
                                                                                                                                                                   12/17/19 2:43PM

      Debtor 1     Alfonso R lsiah
      Debtor 2     Jnanna Isiah                                                                                  Case number (if know)


         I1     Bank of America
                Nonpriority Creditors Name
                                                                            Last 4 digits of account number       4203                                              $206.85

                POB 92284                                                   When was the debt incurred?
                El Paso, TX 79998
                Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.
                o Debtor 1 only                                             o Contingent
                o Debtor 2 only                                             o Unliquidated
                • Debtor 1 and Debtor 2 only                                o Disputed
                o At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

                • Check if this claim Is for a community                    o Student loans
                debt                                                        o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                             report as priority claims

                    No                                                      o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                       • Other. Specify      Unsecured


                Bank of America                                             Last 4 digits of account number       5015                                              $273.90
                Nonpriority Creditors Name
                POB 92284                                                   When was the debt incurred?
                El Paso, TX 79998
                Number Street City State Zip Code                           As of the date you file, the claim Is: Check all that apply
                Who incurred the debt? Check one.
                o Debtor 1 only                                             0   Contingent
                o Debtor 2 only                                             o Unliquidated
                • Debtor 1 and Debtor 2 only                                o Disputed
                o At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

                • Check if this claim is for a community                    o Student loans
                debt                                                        o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                             report as priority claims
                    No                                                      o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                       • Other. Specify      Unsecured


                Bank of America                                             Last 4 digits of account number        5028                                               $15.00
                Nonpriority Creditor's Name
                POB 92284                                                   When was the debt incurred?
                El Paso, TX 79998
                Number Street City State Zip Code                           As of the date you file, the claim Is: Check all that apply
                Who incurred the debt? Check one.
                o Debtor 1 only                                             o Contingent
                o Debtor 2 only                                             o Unliquidated
                • Debtor 1 and Debtor 2 only                                o Disputed
                o At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

                • Check if this claim is for a community                    o Student loans
                debt                                                        o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                             report as priority claims

                    No                                                      o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                       • Other. Specify      Unsecured




                                                                                                                                            'S




     Official Form 106 ElF                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 13
     Software Copyright (c) 1996-2018 Best Case,   LLC -   w.bestcase.com                                                                                     Best Case Bankruptcy
Filed 12/23/19                                                                    Case 19-15301                                                                             Doc 1
                                                                                                                                                                 12/17/19 243PM

      Debtor 1 Alfonso R Isiah
      Debtor 2 ,Joanna Isiah                                                                                   Case number (if know)

     LiII       Bank of America
               Nonpriority Creditors Name
                                                                          Last 4 digits of account number       8095                                              $563.27

                POB 92284                                                 When was the debt incurred?
                El Paso, TX 79998
               Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
                o Debtor 1 Only                                           o Contingent
                o Debtor 2 only                                           o Unliquidated
                • Debtor 1 and Debtor 2 only                              o Disputed
                o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               • Check if this claim Is for a community                   o Student loans
               debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                            report as priority claims
                   No                                                     o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                     U Other. Specify


                Beneficial State Bank                                     Last 4 digits of account number       3057                                            $4,596.00
               Nonpriority Creditors Name
               1438 Webster St., Ste. 100                                 When was the debt incurred?           08111/2016
               Oakland, CA 94612
                Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
                o Debtor 1 only                                           o Contingent
                o Debtor 2 only                                           o Unliquidated
                • Debtor 1 and Debtor 2 only                              o Disputed
                o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               • Check if this claim Is for a community                   o Student loans
               debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                            report as priority claims
                   No                                                     o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                     • Other. Specify      Unsecured Loan


               Calvary Portfolio Services                                 Last 4 digits of account number       2089                                              $812.00
                Nonpriority Creditor's Name
               500 Summit Lake Dr. Ste. 4A                                When was the debt Incurred?           03121/2018
               Valhalla, NY 10595
                Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
               Who Incurred the debt? Check one.
                o Debtor 1 only                                           o Contingent
                o Debtor 2 only                                           o Unliquidated
                • Debtor 1 and Debtor 2 only                              o Disputed
                o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               • Check if this claim is for a community                   o Student loans
               debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                            report as priority claims
                •No                                                       o Debts to pension or profit-sharing plans, and other similar debts
                0 Yes                                                     • Other. Specify      Collection




     Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 13
     Software Copyr;ght (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 12/23/19                                                                     Case 19-15301                                                                              Doc 1
                                                                                                                                                                   12117/19 2:43PM

      Debtor I     Alfonso R lsiah
      Debtor 2 Jnann Iqih                                                                                        Case number (if know)

                Capital One Bank, USA, NA                                   Last 4 digits of account number       0577                                            $1,279.00
                 Nonpriority Creditors Name
                P.O. Box 30281                                              When was the debt incurred?           11 12R12 01 R
                Salt Lake City, UT 84130
                 Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.
                 o Debtor I Only                                            o Contingent
                 o Debtor 2 only                                            o tinliquidated
                 • Debtor 1 and Debtor 2 only                               o Disputed
                 o At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

                • Check If this claim is for a community                    o Student loans
                debt                                                        o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                             report as priority claims

                    No                                                      o Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                      • Other. Specify      Credit Card


                 Capital One Bank, USA, NA                                  Last 4 digits of account number       0586                                              $546.00
                 Nonpriority Creditor's Name
                 P.O. Box 30281                                             When was the debt incurred?           09/21/2018
                 Salt Lake City, UT 84130
                 Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.
                 o Debtor 1 only                                            o Contingent
                 o Debtor 2 only                                            o unliquidated
                 • Debtor 1 and Debtor 2 only                               o Disputed
                 o At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

                 • Check if this claim is for a community                   o Student loans
                 debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                            report as priority claims
                 •No                                                        o Debts to pension or profit-sharing plans, and other similar debts
                 DYes                                                       • Other. Specify      Credit Card

      4.1
                 Carson Smithfield, LLC                                     Last 4 digits of account number       9796                                            $1,464.04
                 Nonpriority Creditor's Name
                 P.O. Box 9216                                              When was the debt incurred?
                 Old Beth page, NY 11804
                 Number Street City State Zip Code                          As of the date you file, the claim Is: Check all that apply
                 Who Incurred the debt? Check one.
                 o Debtor 1 only                                            o Contingent
                 o Debtor 2 only                                            o (Jnliquidated
                 • Debtor I and Debtor 2 only                               o Disputed
                 o At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

                 • Check if this claim is for a community                   o Student loans
                 debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                            report as priority claims
                     No                                                     o Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                      • Other. Specify      Merrick Bank Corp




     Official Form 106 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 4 of 13
     Software Copyright (c)   1996-2018   Best Case, LLC - w.bestcase.com                                                                                     Best Case Bankruptcy
Filed 12/23/19                                                                         Case 19-15301                                                                              Doc 1
                                                                                                                                                                      12117/19 2:43PM

      Debtor I Alfonso R lsiah
      Debtor 2 Joanna lsiah                                                                                         Case number (if know)

     4.1
                Chase Bank                                                     Last 4 digits of account number       2772                                                  $1.00
                Nonpriority Creditors Name
                Deposit Account Recovery                                       When was the debt incurred?
                340 S. Cleveland Ave.
                Building 370
                Westerville, OH 43081
                Number Street City State Zip Code                              As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.
                0   Debtor 1 only
                                                                               o Contingent
                0   Debtor 2 only
                                                                               o Unliquidated
                • Debtor 1 and Debtor 2 only                                   o Disputed
                o At least one of the debtors and another                      Type of NONPRIORITY unsecured claim:

                • Check if this claim is for a community                       o Student loans
                debt                                                           o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                                report as priority claims

                • No                                                           o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                          • Other. Specify      Unsecured


      4.1
                Chase Bank                                                     Last 4 digits of account number       9111                                                  $1.00
                Nonpriority Creditor's Name
                Deposit Account Recovery                                       When was the debt incurred?
                340 S. Cleveland Ave.
                Building 370
                Westerville, OH 43081
                Number Street City State Zip Code                              As of the date you file, the claim Is: Check all that apply
                Who incurred the debt? Check one.
                o Debtor 1 only                                                o Contingent
                o Debtor 2 only                                                o Unliquidated
                • Debtor I and Debtor 2 only                                   o Disputed
                o At least one of the debtors and another                      Type of NONPRIORITY unsecured claim:

                • Check If this claim is for a community                       o Student loans
                debt                                                           o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                                report as priority claims

                • No                                                           o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                          U   Other. Specify    Unsecured



     F]         City of Tulare
                Nonpriority Creditor's Name
                                                                               Last 4 digits of account number        1600                                             $190.35

                411 E. Kern Ave.                                               When was the debt incurred?
                Suite F
                Tulare, CA 93274
                Number Street City State Zip Code                              As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.
                 o Debtor 1 only                                               o Contingent
                 o Debtor 2 only                                               o Unliquidated
                 • Debtor 1 and Debtor 2 only                                  o Disputed
                 o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

                • Check if this claim Is for a community                       o Student loans
                debt                                                           o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                                report as priority claims

                 UNo                                                           o Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                         • Other. Specify      Utility


     Official Form 106 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 5 of 13
     Software Copyright (c)   1996-2018   Best Case,   LLC - ww.bestcase.com                                                                                     Best case Bankruptcy
Filed 12/23/19                                                                   Case 19-15301                                                                              Doc 1
                                                                                                                                                                12117119 2:43PM

      Debtor 1    Alfonso R lsiah
      Debtor 2   Joanna lsiah                                                                                 Case number (if know)


     4.1
               Credit Collection Services                                Last 4 digits of account number       7191                                              $129.00
               Nonpriority Creditors Name
                P.O. Box 607                                             When was the debt Incurred?           11/20/2018
                Norwood, MA 02062
                Number Street City State Zip Code                        As of the date you file, the claim Is: Check all that apply
               Who incurred the debt? Check one.
                o Debtor 1 only                                          o Contingent
                o Debtor 2 only                                          o Unhiquidated
                • Debtor 1 and Debtor 2 only                             o Disputed
                o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               • Check if this claim is for a community                  o Student loans
               debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims

                •No                                                      o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                    • Other. Specify      Progressive


      4.1
                D. Lilah McLean                                          Last 4 dIgits of account number        1331                                         $16,918.14
                Nonpriority Creditors Name
                1440 North McDowell Blvd.                                When was the debt incurred?           01/0512018
                Petaluma, CA 94954
                N umber Street City State Zip Code                       As of the date you file, the claim Is: Check all that apply
               Who incurred the debt? Check one.
                0   Debtor 1 only
                                                                         o Contingent
                0   Debtor 2 only
                                                                         o Unliquidated
                • Debtor I and Debtor 2 only                             o Disputed
                0 At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

                • Check if this claim Is for a community                 o Student loans
                debt                                                     o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                          report as priority claims

                    No                                                   o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                    U   Other. Specify    Crosscheck, Inc.


      4.1
     16         Discover Financial Services                              Last 4 digIts of account number        0097                                           $1,007.00
                Nonpriority Creditor's Name
                P.O. Box 15316                                           When was the debt incurred?            04/05/2018
                Wilmington, DE 19850
                Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.
                o Debtor I only                                          o Contingent
                o Debtor 2 only                                          o Unhiquidated
                • Debtor 1 and Debtor 2 only                             o Disputed
                o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

                • Check if this claim is for a community                 o Student loans
                debt                                                     o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                          report as priority claims

                •No                                                      0   Debts to pension or profit-sharing plans, and other similar debts

                o Yes                                                    • Other. Specify      Credit Card




     Official Form 106 ElF                                  Schedule ElF: Creditors Who Have Unsecured Claims                                                   Page 6 of 13
     Software Copyright (c) 1996-2018 Best case, LLC -   .bestcase.com                                                                                     Best Case Bankruptcy
Filed 12/23/19                                                                         Case 19-15301                                                                              Doc 1
                                                                                                                                                                      12117119 2:43PM

      Debtor I   Alfonso R lsiah
      Debtor 2    Joanna lsiah                                                                                      Case number (if know)


      4.1
                First National Credit CA                                       Last 4 digits of account number       0099                                              $428.00
               Nonpriority Creditors Name
               500 E. 60th St. North                                           When was the debt incurred?           04/14/2017
               Sioux Falls, SD 57104
               Number Street City State Zip Code                               As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
                o Debtor 1 only                                                o Contingent
                o Debtor 2 only                                                o Unliquidated
                U   Debtor 1 and Debtor 2 only                                 o Disputed
                0 At least one of the debtors and another                      Type of NONPRIORITY unsecured claim:

               • Check if this claim is for a community                        o Student loans
               debt                                                            o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                                 report as priority claims

                    No                                                         o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                          • Other. Specify      Credit Card


      4.1
                First Premier Bank                                             Last 4 digIts of account number        1814                                             $909.00
                Nonpriority Creditors Name
               3820 N. Louise Ave.                                             When was the debt incurred?            05/05/2017
               Sioux Falls, SD 57107-0145
                Number Street City State Zip Code                              As of the date you file, the claim is: Check all that apply
               Who Incurred the debt? Check one.
                o Debtor 1 only                                                o Contingent
                o Debtor 2 only                                                o Unliquidated
                • Debtor I and Debtor 2 only                                   o Disputed
                o At least one of the debtors and another                      Type of NONPRIORITY unsecured claim:

               • Check If this claim is for a community                        o Student loans
               debt                                                            o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                                 report as priority claims

                • No                                                           o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                          • Other. Specify      Credit Card


                Kings Credit Service                                           Last 4 digits of account number        3201                                               $78.00
                Nonpriority Creditors Name
                510 N. Douty St                                                When was the debt incurred?            0312912016
                Hanford, CA 93230
                Number Street City State Zip Code                              As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one
                o Debtor 1 only                                                o Contingent
                o Debtor 2 only                                                o Unliquidated
                 • Debtor 1 and Debtor 2 only                                  o Disputed
                0 At least one of the debtors and another                      Type of NONPRIORITY unsecured claim:

                • Check if this claim is for a community                       o Student loans
                debt                                                           o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                                report as priority claims

                    No                                                         0   Debts to pension or profit-sharing plans, and other similar debts

                 o Yes                                                         • Other. Specify      Deborah Finegold, DDS




     Official Form 106 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 7 of 13
     Software copyright   (C)   1996-2018 Best Case,   LLC -   wbestcase.com                                                                                     Best Case Bankruptcy
Filed 12/23/19                                                                    Case 19-15301                                                                              Doc 1
                                                                                                                                                                 12/17/19 2:43PM

      Debtor 1    Alfonso R lsiah
      Debtor 2   Joanna lsiah                                                                                   Case number (if know)

      4.2
                Lendmart                                                  Last 4 digits of account number        3449                                           $3,572.00
                Nonpriority Creditors Name
               5455 Wilshire Blvd., Ste. 2131                             When was the debt incurred?            04125/2017
               Los Angeles, CA 90026
                Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
               Who incurred the debt? Check one.
                o Debtor 1 Only                                           o Contingent
                o Debtor 2 Only                                           o Unliquidated
                • Debtor 1 and Debtor 2 only                              o Disputed
                o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               • Check if this claim is for a community                   o Student loans
               debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                            report as priority ciaims

                   No                                                     o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                     U   Other. Specify    Unsecured Loan


      4.2
                Lobel Financial Corp                                      Last 4 digits of account number        3661                                           $9,797.00
                Nonpriority Creditors Name
               Po Box 3000                                                When was the debt Incurred?            0910112010
               Anaheim, CA 92803
                Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
               Who incurred the debt? Check one
                o Debtor 1 only                                           o Contingent
                o Debtor 2 only                                           o Unliquidated
                • Debtor 1 and Debtor 2 only                              o Disputed
                0 At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               • Check if this claim is for a community                   o Student loans
               debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                            report as priority ciaims
                   No                                                     o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                     U   Other. Specify    Installment Auto


      4.2
                LVNV Funding LLC                                          Last 4 digits of account number        0974                                           $1,415.00
                Nonpriority Creditors Name
               CIO Resurgent Capital Services                             When was the debt incurred?            1210112015
               P.O. Box 10497
               MS 576
               Greenville, SC 29603
                Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
                o Debtor 1 only                                           o Contingent
                o Debtor 2 only                                           o Unliquidated
                • Debtor 1 and Debtor 2 only                              o Disputed
                0 At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

                • Check if this claim is for a community                  o Student ioans
                debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                           report as priority claims

                   No                                                     0   Debts to pension or profit-sharing plans, and other similar debts

                o Yes                                                     • Other. Specify      Collection




     Official Form 106 ElF                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                   Page 8 of 13
     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 12/23/19                                                                 Case 19-15301                                                                              Doc 1
                                                                                                                                                              12117119 2:43PM

      Debtor 1Alfonso R lsiah
      Debtor 2 Joanna lsiah                                                                                 Case number (if know)

      4.2
                 Midland Funding, LLC                                  Last 4 digits of account number       8037                                              $710.00
                 Nonpriority Creditors Name
               320 East Big Beaver                                     When was the debt Incurred?           0512912018
               Troy, Ml 48083
                 Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                 o Debtor 1 only                                       o Contingent
                 o Debtor 2 only                                       o Unhiquidated
                 • Debtor 1 and Debtor 2 only                          o Disputed
                 o At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

               • Check if this claim is for a community                o Student loans
               debt                                                    o Obligations arising out of a separation agreement or divorce that you did not
               is the claim subject to offset?                         report as priority claims

                 •No                                                   o Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                 • Other. Specify      Synchrony Bank


      4.2
                 NPRTO California, LLC                                 Last 4 digits of account number       0984                                            $2,344.80
                 Nonpriority Creditors Name
                 256 W. Data Drive                                     When was the debt incurred?           0911412019
                 Draper, UT 84020
                 Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
                 o Debtor 1 only                                       o Contingent
                 • Debtor 2 only                                       o Unhiquidated
                 o Debtor 1 and Debtor 2 only                          o Disputed
                 o At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                 • Check if this claim is for a community              o Student loans
                 debt                                                  o Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                       report as priority claims

                    No                                                 o Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                 • Other. Specify      Furniture


      4.2
     [J Portfolio Recovery Associates                                  Last 4 digits of account number       0539                                              $708.00
                 Nonpriority Creditor's Name
                 120 Corporate Blvd. Ste. 100                          When was the debt incurred?           05/01/2018
                 Norfolk, VA 23502
                 Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
                 Who Incurred the debt? Check one.
                 o Debtor 1 Only                                       o Contingent
                 o Debtor 2 only                                       o Unliquidated
                 • Debtor I and Debtor 2 only                          o Disputed
                 o At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                 • Check if this claim is for a community              o Student loans
                 debt                                                  o Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                       report as priority claims
                    No                                                 o Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                 • Other. Specify      Collection




     Official Form 106 E/F                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                Page 9 of 13
     Software Copyright (c) 1996-2018 Best Case, LLC -.bestcase.com                                                                                      Best Case Bankruptcy
Filed 12/23/19                                                                     Case 19-15301                                                                              Doc 1
                                                                                                                                                                  12117/19 2:43PM

      Debtor 1      Alfonso R lsiah
      Debtor 2      Joanna lsiah                                                                                Case number (if know)


      4.2
                Portfolio Recovery Associates                              Last 4 digits of account number       5466                                            $1,701.00
                Nonpriority Creditors Name
                120 Corporate Blvd. Ste. 100                               When was the debt incurred?           12120/2018
                Norfolk, VA 23502
                Number Street City State Zip Code                          As of the date you flue, the ciaim Is: Check all that apply
               Who incurred the debt? Check one.
                0   Debtor 1 only
                                                                           o Contingent
                0   Debtor2 only
                                                                           o Unliquidated
                • Debtor 1 and Debtor 2 only                               o Disputed
                o At least one of the debtors and another                  Type of NONPRiORiTY unsecured claim:

                • Check if this ciaim is for a community                   o Student loans
                debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
                is the ciaim subject to offset?                            report as priority claims

                •No                                                        o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                      • Other. Specify      Collection-Synchrony Bank


      4.2
                Shiao-Wen Huang                                            Last 4 digits of account number       3717                                          $15,846.34
                Nonpriority Creditor's Name
                1150 N. Magnolia Ave.                                      When was the debt incurred?
                Anaheim, CA 92801 -2605
                Number Street City State Zip Code                          As of the date you ftie, the claim is: Check all that apply
                Who incurred the debt? Check one.
                0   Debtor 1 only
                                                                           o Contingent
                • Debtor 2 only                                            o Unliquidated
                o Debtor I and Debtor 2 Only                               o Disputed
                o At least one of the debtors and another                  Type of NONPRiORiTY unsecured ciaim:

                • Check if this cialm is for a community                   o Student loans
                debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
                is the ciaim subject to offset?                            report as priority claims

                    No                                                     o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                      U   Other. Specify


      4.2
                Shiao-Wen Huang                                            Last 4 digits of account number       5013                                            $9,125.60
                Nonpriority Creditor's Name
                1150 N. Magnolia Ave.                                      When was the debt incurred?
                Anaheim, CA 92801 -2605
                Number Street City State Zip Code                          As of the date you flie, the claim is: Check all that apply
                Who incurred the debt? Check one.
                 o Debtor 1 only                                           o Contingent
                 o Debtor 2 only                                           o Unliquidated
                 • Debtor I and Debtor 2 only                              o Disputed
                 0 At least one of the debtors and another                 Type of NONPRiORiTY unsecured ciaim:

                • Check if this ciaim is for a community                   o Student loans
                debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
                is the claim subject to offset?                            report as priority claims

                 UNo                                                       o Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                     • Other. Specify      Lobel Financial




     Official Form 106 E/F                                     Scheduie ElF: Creditors Who Have Unsecured Claims                                                  Page 10 of 13
     Software Copyright (c) 1996-2018 Best Case,   LLC -   wbestcase,com                                                                                     Best Case Bankruptcy
Filed 12/23/19                                                                          Case 19-15301                                                                              Doc 1
                                                                                                                                                                       12/17/19 2:43PM

      Debtor I Alfonso R lsiah
      Debtor 2 manna Isiah                                                                                           Case number (if know)

      4.2
                Webbank/Fingerhut                                               Last 4 digits of account number       6374                                              $936.00
                Nonpriority Creditors Name
                6250 Ridgewood ROA                                              When was the debt incurred?           07/01/2017
                Saint Cloud, MN 56303
                Number Street City State Zip Code                               As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.
                o Debtor 1 only                                                 o Contingent
                o Debtor 2 only                                                 o Unhiquidated
                • Debtor 1 and Debtor 2 only                                    o Disputed
                o At least one of the debtors and another                       Type of NONPRIORITY unsecured claim:

                • Check if this claim is for a community                        o Student loans
                debt                                                            o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                                 report as priority claims

                    No                                                          o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                           • Other. Specify      Charge Account


     F
     43
                Wells Fargo                                                     Last 4 digits of account number       8209                                              $242.47
                Nonpriority Creditors Name
                Bank By Mail                                                    When was the debt incurred?
                POB 45038
                Jacksonville, FL 32232
                Number Street City State Zip Code                               As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.
                o Debtor I only                                                 o Contingent
                o Debtor 2 only                                                 o Unliquidated
                • Debtor 1 and Debtor 2 only                                    o Disputed
                o At least one of the debtors and another                       Type of NONPRIORITY unsecured claim:

                • Check if this claim is for a community                        o Student loans
                debt                                                            o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                                 report as priority claims
                    No                                                          o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                           • Other. Specify      Unsecured


     F
     43
                Wells Fargo                                                     Last 4 digits of account number       1793                                            $1,287.00
                Nonpriority Creditor's Name
                Bank By Mail                                                    When was the debt incurred?
                POB 45038
                Jacksonville, FL 32232
                Number Street City State Zip Code                               As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.
                o Debtor 1 only                                                 o Contingent
                o Debtor 2 only                                                 o Unhiquidated
                • Debtor 1 and Debtor 2 only                                    o Disputed
                o At least one of the debtors and another                       Type of NONPRIORITY unsecured claim:

                • Check if this claim is for a community                        o Student loans
                debt                                                            o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                                 report as priority claims

                    No                                                          o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                           • Other. Specify      Unsecured




     Official Form 106 E/F                                          Schedule ElF: Creditors Who Have Unsecured Claims                                                  Page 11 of 13
     Software Copyright   (C) 1996-2018   Best Case,   LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 12/23/19                                                                         Case 19-15301                                                                                Doc 1
                                                                                                                                                                        12117/19 2:43PM

      Debtor I      Alfonso R lsiah
      Debtor 2      Joanna lsiah                                                                                     Case number (if know)


      4.3
               Wilshire CNS                                                     Last 4 digits of account number       1007                                             $2,027.00
                Nonpriority Creditor's Name
                4751 Wilshire Blvd., Ste. 100                                   When was the debt incurred?           07106/2017
                Los Angeles, CA 90010
                Number Street City State Zip Code                               As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.
                0   Debtor 1 only
                                                                                o Contingent
                0   Debtor 2 only
                                                                                o Uniiquidated
                • Debtor 1 and Debtor 2 only                                    o Disputed
                o At least one of the debtors and another                       Type of NONPRiORITY unsecured claim:

                • Check if this claim is for a community                        o Student loans
                debt                                                            o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                                 report as priority claims

                    No                                                          o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                           U   Other. Specify    Unsecured Loan


      4.3
     [J         Zocaloans                                                       Last 4 digits of account number       9928                                             $1,020.00
                Nonpriority Creditor's Name
                POB 1147                                                        When was the debt Incurred?
                27565 Research Park Drive
                Mission, SD 57555
                Number Street City State Zip Code                               As of the date you file, the claim Is: Check all that apply
                Who incurred the debt? Check one.
                o Debtor 1 only                                                 o Contingent
                o Debtor 2 only                                                 o Unliquidated
                • Debtor 1 and Debtor 2 only                                    o Disputed
                o At least one of the debtors and another                       Type of NONPRIORITY unsecured claim:

                • Check if this claim is for a community                        o Student loans
                debt                                                            o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                                 report as priority claims

                UNo                                                             o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                           • Other. Specify      Personal Loan

     Ifl1r          List Others to Be Notified About a Debt That You Already Listed
       Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed In Parts I or 2. For example, if a collection agency
       is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts I or 2, then list the collection agency here. Similarly, if you
       have more than one creditor for any of the debts that you listed in Parts I or 2, list the additional creditors here. If you do not have additional persons to be
       notified for any debts in Parts I or 2, do not fill out or submit this page.

     im             Add the Amounts for Each Type of Unsecured Claim
        Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
        type of unsecured claim.

                                                                                                                                              Total Claim
                                 6a.   Domestic support obligations                                                    6a.       $                          0.00
             Total
           claims
       from Part I               6b.   Taxes and certain other debts you owe the government                                      $                          0.00
                                       Claims for death or personal injury while you were intoxicated                  6c.       $                          0.00
                                 6d.   Other. Add all other priority unsecured claims. Write that amount here.         6d.       $                          0.00

                                       Total Priority. Add lines Ba through 6d.                                        Be.       $                          0.00

                                                                                                                                              Total Claim
                                       Student loans                                                                   6f.       $                          0.00
              Total
            claims


     Official Form 106 ElF                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 13
     Software Copyright   (C)   1996-2018   Best Case, LLC -   .bestcase.corn                                                                                      Best Case Bankruptcy
Filed 12/23/19                                                                       Case 19-15301                                                                 Doc 1
                                                                                                                                                       12/17/19 2:43PM

      Debtor 1     Alfonso R Isiah
      Debtor 2     Joanna Isiah                                                                               Case number (if know)

       from Part 2               6g. Obligations arising out of a separation agreement or divorce that
                                       you did not report as priority claims                                            $                  0.00
                                       Debts to pension or profit-sharing plans, and other similar debts                $                  0.00
                                       Other. Add all other nonpriority unsecured claims. Write that amount
                                       here.                                                                            $             80,464.76

                                       Total Nonpriority. Add lines 6f through 6i.                                      $             80,464.76




     Official Form 106 E/F                                      Schedule ElF: Creditors Who Have Unsecured Claims                                      Page 13 of 13
     Software Copyright   (C)   1996-2018 Best Case, LLC - w.bestcase.com                                                                         Best Case Bankruptcy
Filed 12/23/19                                                                 Case 19-15301                                                                       Doc 1
                                                                                                                                                       12117/19 2:43PM




      Debtor 1                Alfonso R Isiah
                              First Name                         Middle Name          Last Name

      Debtor 2                Joanna lsiah
      (Spouse if, filing)     First Name                         Middle Name          Last Name


      United States Bankruptcy Court for the:              EASTERN DISTRICT OF CALIFORNIA

      Case number
      (if knowii)
                                                                                                                                    O   Check if this is an
                                                                                                                                        amended filing



     Official Form I 06G
     Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
     additional pages, write your name and case number (if known).

            Do you have any executory contracts or unexpired leases?
            o No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            • Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 NB).

     2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
          example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
          and unexpired leases.


               Person or company with whom you have the contract or lease               State what the contract or lease is for
                              Name, Number, Street, City, State and ZIP Code

         2.1        Noe Guzman                                                             Monthly Rental Agreement
                    1941 Tyson
                    Tulare, CA 93274




     Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of I
     Software Copyright (C) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
Filed 12/23/19                                                                      Case 19-15301                                                                Doc 1
                                                                                                                                                     12117/19 2:43PM




      Debtor 1                   Alfonso R Isiah
                                 First Name                           Middle Name           Last Name

      Debtor 2                   Joanna Isiah
      (Spouse if, filing)        First Name                           Middle Name           Last Name


      United States Bankruptcy Court for the:                EASTERN DISTRICT OF CALIFORNIA

      Case number
      (if known)
                                                                                                                                   O Check if this is an
                                                                                                                                       amended filing


     Official Form I 06H
     Schedule H: Your Codebtors                                                                                                                         12/15


     Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
     people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
     fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
     your name and case number (if known). Answer every question.

                Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

                No
            o Yes
              Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
            Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

            • No. Go to line 3.
            o Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

            In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
            in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule 0 (Official
            Form 106D), Schedule E/F (Official Form I06EIF), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
            out Column 2.

                     Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                     Name, Number, Street City, State and ZIP Code                                          Check all schedules that apply:

                                                                                                            o Schedule D, line
                      Name
                                                                                                            o Schedule E/F, line
                                                                                                            o Schedule G, line
                      Numb
                      City                                    State                         ZIP Code




        E1                                                                                                  o Schedule D, line
                                                                                                            o Schedule ElF, line
                                                                                                            O Schedule G, line
                      Number            Street
                      City                                    State                          ZIP Code




     Official Form 106H                                                                 Schedule H: Your Codebtors                                  Page 1 of I
     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
Filed 12/23/19                                                        Case 19-15301                                                                                               Doc 1
                                                                                                                                                                     12/17/19 2:43PM




      Debtor 1                     Alfonso R Isiah

      Debtor 2                     Joanna Isiah
      (Spouse, ifilling)


      United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

      Case number                                                                                                Check if this is:
      (if known)
                                                                                                                 o  An amended filing
                                                                                                                 o  A supplement showing postpetition chapter
                                                                                                                    13 income as of the following date:
      Official Form 1061                                                                                             Ivilvi I IJIJI   I I   I       I



      Schedule I: Your Income                                                                                                                                               12/15
     Be as complete and accurate as possible. If two married people are filing together (Debtor I and Debtor 2), both are equally responsible for
     supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
     spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
     attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

     Ifla                  Describe Employment

      1.     Fill in your employment
             information.                                                Debtor I                                       Debtor 2 or non-filing spouse

             If you have more than one job,                              • Employed                                      0 Employed
             attach a separate page with          Employment status
             information about additional                                0 Not employed                                  U Not employed
             employers.
                                                  Occupation             Safety Supervisor
             Include part-time, seasonal, or
             self-employed work.                                         Corcoran Joint Unified School
                                                  Employers name         District
             Occupation may include student
             or homemaker, if it applies.         Employers address
                                                                         1520 Patterson Ave.
                                                                         Corcoran, CA 93212

                                                  How long employed there?          11 months
     IfliWi                Give Details About Monthly Income

     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
     spouse unless you are separated.

     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
     more space, attach a separate sheet to this form.

                                                                                                               For Debtor 1] [For Debtor 2 or
                                                                                                           P                   I non-filing spouse
             List monthly gross wages, salary, and commissions (before all payroll
             deductions). If not paid monthly, calculate what the monthly wage would be.         2.    $             3,328.56                   $             0.00

             Estimate and list monthly overtime pay.                                                   $                284.54              +$                0.00

             Calculate gross Income. Add line 2 + line 3.                                              $          3,613.10                              $   0.00




     Official Form 1061                                                      Schedule I: Your Income                                                                     page 1
Filed 12/23/19                                                         Case 19-15301                                                                                          Doc 1
                                                                                                                                                                  12/17119 2:43PM




      Debtor 1    Alfonso R Isiah
      Debtor 2    Joanna lsiah                                                                                  Case number (if known)



                                                                                                                    For Debtor I •••     EFor Debtor 2 or
                                                                                                                                         Jnon-fihing spouse•
            Copyline4here                                                                           4.              $        3,613.10    $                 0.00

      5.    List all payroll deductions:
            5a.    Tax, Medicare, and Social Security deductions                                    5a.             $          342.01   $                  0.00
            5b.    Mandatory contributions for retirement plans                                                     $             0.00  $                  0.00
                   Voluntary contributions for retirement plans                                     5c.  $                     235.33   $                  0.00
            5d.    Required repayments of retirement fund loans                                     5d.  $                       0.00   $                  0.00
            5e.    Insurance                                                                        5e.  $                       0.00   $                  0.00
            5f.    Domestic support obligations                                                     5f.  $                       0.00   $                  0.00
            5g.    Union dues                                                                       5g.  $                       0.00   $                  0.00
            5h.    Other deductions. Specify: Misc. Vol. Deductions                                 5h.+ $                      50.25 + $                  0.00
                   minus Deferred Held                                                                              $          199.71   $                  0.00
      6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                          6.          $              827.30    $                 0.00
      7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                     7.          $            2,785.80    $                 0.00
      8.    List all other income regularly received:
            8a.    Net income from rental property and from operating a business,
                   profession, or farm
                   Attach a statement for each property and business showing gross
                   receipts, ordinary and necessary business expenses, and the total
                   monthly net income.                                                              8a.             $             0.00   $                 0.00
            8b.    Interest and dividends                                                                           $             0.00   $                 0.00
                   Family support payments that you, a non-filing spouse, or a dependent
                   regularly receive
                   Include alimony, spousal support, child support, maintenance, divorce
                   settlement, and property settlement.                                             8c.             $             0.00   $                 0.00
            8d.    Unemployment compensation                                                        8d.             $             0.00   $                 0.00
            8e.    Social Security                                                                  8e.             $             0.00   $                 0.00
            8f.    Other government assistance that you regularly receive
                   Include cash assistance and the value (if known) of any non-cash assistance
                   that you receive, such as food stamps (benefits under the Supplemental
                   Nutrition Assistance Program) or housing subsidies.
                   Specify:    IHSS                                                                 8f.             $          478.00    $                 0.00

                   FoodStamps                                                                                       $          763.00    $                 0.00
            8g.    Pension or retirement income                                                     8g.             $             0.00   $                 0.00
            8h.    Other monthly income. Specify:                                                  8h.+             $             0.00 + $                 0.00

      9.    Add all other income. Add lines 8a4-8b+8c+8d+8e+8f+8g+8h.                               9.          $            1,241.00    $                  0.00

      10.   Calculate monthly income. Add line 7 + line 9.
            Add the entries in line 10 for Debtor I and Debtor 2 or non-filing spouse.
                                                                                                  10.   I   s           4,026.80 + $           0.00 = $            4,026.80

            State all other regular contributions to the expenses that you list in Schedule J.
            Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
            other friends or relatives.
            Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
            Specify:                                                                                                                  11. +$                              0.00

            Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
            Write that amount on the Summa,y of Schedules and Statistical Summaiy of Certain Liabilities and Related Data, if it
            applies                                                                                                                              12.   $           4,026.80
                                                                                                                                                       Combined
                                                                                                                                                       monthly income
            Do you expect an increase or decrease within the year after you file this form?
            o       No.
            •       Yes. Explain:   I Food Stamps will cease as of December 1,             2019




     Official Form 1061                                                         Schedule I: Your Income                                                               page 2
Filed 12/23/19                                                                   Case 19-15301                                                                              Doc 1
                                                                                                                                                                12117/19 2:43PM




       Debtor 1                   Alfonso R lsiah                                                                      Check if this is:
                                                                                                                       o    An amended filing
       Debtor 2                   Joanna lsiah                                                                         o    A supplement showing postpetition chapter
       (Spouse, if filing)                                                                                                  13 expenses as of the following date:

       United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA                                                   MMIDD/YYYY

       Case number
       (If known)



       Official Form I 06J
       Schedule J: Your Expenses                                                                                                                                       12115
       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
       number (if known). Answer every question.

      I11U          Describe Your Household
       1.    Is this a joint case?
             o No. Go to line 2.
             • Yes. Does Debtor 2 live in a separate household?

                             No
                        o Yes. Debtor 2 must file Official Form 1 06J-2, Expenses for Separate Household of Debtor 2.
       2.    Do you have dependents?             0   No
             Do not list Debtor I and            U            Fill out this information for   Dependent's relationship to         Dependent's     Does dependent
                                                     Yes
             Debtor 2.                                        each dependent..............    Debtor I or Debtor 2                age             live with you?

             Do not state the                                                                                                                     0    No
             dependents names.                                                                Son                                 8               U    Yes
                                                                                                                                                       No
                                                                                              Daughter                            13              UVes
                                                                                                                                                       No
                                                                                              Son                                 18              •Yes
                                                                                                                                                       No
                                                                                              Daughter                            19              •Yes
       3.    Do your expenses include
             expenses of people other than
                                                          •   No

             yourself and your dependents?                    Yes

      IflW        Estimate Your Ongoing Monthly Expenses
       Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
       expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
       applicable date.

       Include expenses paid for with non-cash government assistance if you know
       the value of such assistance and have included it on Schedule I: Your Income
       (Official Form 1061.)                                                                                                           Your expenses


       4.    The rental or home ownership expenses for your residence. Include first mortgage
             payments and any rent for the ground or lot.                                                              4. $                            1,300.00

             If not included in line 4:

                   Real estate taxes                                                                                  4a.   $                                0.00
                   Property, homeowner's, or renter's insurance                                                       4b.   $                                0.00
                   home maintenance, repair, and upkeep expenses                                                      4c.   $                                0.00
                   Homeowner's association or condominium dues                                                        4d.   $                                0.00
       5.    Additional mortgage payments for your residence, such as home equity loans                                5.   $                                0.00



       Official Form 106J                                                       Schedule J: Your Expenses                                                             page 1
Filed 12/23/19                                                             Case 19-15301                                                                                        Doc 1
                                                                                                                                                                    12117119 2:43PM




       Debtor 1      Alfonso R Isiah
       Debtor 2      Joanna lsiah                                                                              Case number (if known)

       6.    Utilities:
             6a.     Electricity, heat, natural gas                                                                  6a.       $                           275.00
             6b.     Water, sewer, garbage collection                                                                          $                           128.00
                     Telephone, cell phone, Internet, satellite, and cable services                                 6c.        $                           250.00
             6d.     Other. Specify:                                                                               6d.         $                              0.00
       7.    Food and housekeeping supplies                                                                                    $                           800.00
       8.    Childcare and children's education costs                                                                          $                             0.00
       9.    Clothing, laundry, and dry cleaning                                                                               $                           100.00
       10.   Personal care products and services                                                                               $                             50.00
       11.   Medical and dental expenses                                                                                       $                              0.00
       12.   Transportation. Include gas, maintenance, bus or train fare.
             Do not include car payments.                                                                                      $                           300.00
       13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                                $                           100.00
       14.   Charitable contributions and religious donations                                                                  $                             0.00
       15.   Insurance.
             Do not include insurance deducted from your pay or included in lines 4 or 20.
             15a. Life insurance                                                                                    15a.       $                              0.00
             15b. Health insurance                                                                                             $                              0.00
                  Vehicle insurance                                                                                 15c.       $                           149.00
             15d. Other insurance. Specify:                                                                        15d.        $                              0.00
       16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
             Specify:                                                                                              16.         $                              0.00
       17.   Installment or lease payments:
             17a.    Car payments for Vehicle I                                                                     17a.       $                           496.00
             17b.    Car payments for Vehicle 2                                                                     17b.       $                              0.00
             17c.    Other. Specify:                                                                               17c.        $                              0.00
             17d.    Other. Specify:                                                                               17d.        $                              0.00
       18. Your payments of alimony, maintenance, and support that you did not report as
           deducted from your pay on line 5, Schedule I, Your Income (Official Form 1061).                                     $                              0.00
       19. Other payments you make to support others who do not live with you.                                                 $                              0.00
             Specify:
       20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
             20a. Mortgages on other property                                                     20a. $                                                      0.00
             20b. Real estate taxes                                                                      $                                                    0.00
                   Property, homeowners, or renters insurance                                      20c. $                                                     0.00
             20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                      0.00
             20e. Homeowner's association or condominium dues                                     20e. $                                                      0.00
       21    Other: Specify:                                                                        21. +$                                                    0.00
       22.   Calculate your monthly expenses
                    Add lines 4 through 21.                                                                                         $                 3,948.00
                    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                                 $
                    Add line 22a and 22b. The result is your monthly expenses.                                                      $                 3,948.00
       23. Calculate your monthly net income.
                 Copy line 12 (your combined monthly income) from Schedule I.                                                  $                         4,026.80
                 Copy your monthly expenses from line 22c above.                                                               -$                        3,948.00

                     Subtract your monthly expenses from your monthly income.
                     The result is your monthly net income.                                                                1   $                             78.80

       24. Do you expect an increase or decrease in your expenses within the year after you file this form?
             For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
             modification to the terms of your mortgage?
             •No.
             0 Yes.             I Explain here:                                                                                                                                       I




       Official Form 106J                                                  Schedule J: Your Expenses                                                                      page 2
Filed 12/23/19                                                              Case 19-15301                                                                           Doc 1
                                                                                                                                                        12)17/19 2:43PM




      Debtor 1                    Alfonso R Isiah
                                  First Name                  Middle Name              Last Name

      Debtor 2                    Joanna Isiah
      (Spouse if, filing)         First Name                  Middle Name              Last Name


      United States Bankruptcy Court for the:           EASTERN DISTRICT OF CALIFORNIA

      Case number
      (if known)
                                                                                                                                     0   Check if this is an
                                                                                                                                         amended filing



     Official Form 106Dec
     Declaration About an Individual Debtor's Schedules                                                                                                        12115


     If two married people are filing together, both are equally responsible for supplying correct information.

     You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
     obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
     years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                            Sign Below


              Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                     No

              • Yes. Name of person              Nelly cortez                                                      Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                   Declaration, and Signature (Official Form 119)


            Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
            that th       ue and correct.



                   Alfonsd R lsiah                                                         Jo4d6a lsiah
                   Signature of Debtor I                                                   Sigrture of Debtor 2

                   Date                                                                    Date




     Official Form 106Dec                                     Declaration About an Individual Debtor's Schedules
     Software Copyright (c) 1996-2018 Best Case, LLC - w.bestcasecom                                                                               Best Case Bankruptcy
Filed 12/23/19                                                                 Case 19-15301                                                                                  Doc 1
                                                                                                                                                                  12/17/19 2:43PM




      Debtor 1                 Alfonso R lsiah
                               First Name                      Middle Name                    Last Name
      Debtor 2                 Joanna Isiah
      (Spouse if, filing)      First Name                      Middle Name                    Last Name

      United States Bankruptcy Court for. the:           EASTERN DISTRICT OF CALIFORNIA

      Case number
      (if knowa)
                                                                                                                                               O   Check if this is an
                                                                                                                                                   amended filing



     Official Form 107
     Statement of Financilal Affairs for Individuals Filing for Bankruptcy                                                                                                 4/16
     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
     number (if known). Answer every question.

     1F1              Give Details About Your Marital Status and Where You Lived Before

            What is your current marital status?

            • Married
            o       Not married

            During the last 3 years, have you lived anywhere other than where you live now?

            DNo
            •       Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

             Debtor I Prior Address:                                Dates Debtor I              Debtor 2 Prior Address:                                Dates Debtor 2
                                                                    lived there                                                                        lived there
             1987 Dandelion Ave.                                    From-To:
                                                                                                    Same as Debtor 1                                   U Same as Debtor I
             Tulare, CA 93274                                       9 years                                                                            From-To:




          Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community pmperty
     states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

                    No
            o       Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

     i1'              Explain the Sources of Your Income

            Did you have any income from employment or from operating a business during this year or the two previous calendar years?
            Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
            If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

                    No
            • Yes. Fill in the details.

                                                      irfTiT                         -                             ) Debtor2                   TTTI T
                                                       Sources of income                 Gross income                  Sources of income               Gross income
                                                       Check all that apply.             (before deductions and        Check all that apply.           (before deductions
                                                                                         exclusions)                                                   and exclusions)

      From January I of current year until • wages, commissions,                                     $15,912.27        0 Wages, commissions,                             $000
      the date you filed for bankruptcy:                                                                               bonuses, tips
                                            bonuses, tips

                                                       0   Operating a business                                        0   Operating a business

     Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 1
     Software Copyiight (c) 1996-2018 Best Case, LLC - w,bestcase.com                                                                                        Best Case Bankruptcy
Filed 12/23/19                                                                    Case 19-15301                                                                            Doc 1
                                                                                                                                                               12117119 2:43PM

      Debtor 1      Alfonso R Isiah
      Debtor 2      Joanna Isiah                                                                                   Case number (if known)



                                                          Sources of income                 Gross income                   Sources of income          Gross income
                                                          Check all that apply.             (before deductions and         Check all that apply.      (before deductions
                                                                                            exclusions)                                               and exclusions)

      For last calendar year:
      (January Ito December 31,2018)
                                                          • Wages, commissions,                         $41,621.00         0 Wages, commissions,
                                                                                                                           bonuses, tips
                                                                                                                                                                    $0.00
                                                          bonuses, tips

                                                          o Operating a business                                           0   Operating a business


      For the calendar year before that:                  U Wages, commissions,                         $36,993.00         0 Wages, commissions,                    $0.00
      (January Ito December 31,2017)                                                                                       bonuses, tips
                                                          bonuses, tips

                                                          o Operating a business                                           0   Operating a business


           Did you receive any other income during this year or the two previous calendar years?
           Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
           and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
           winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

           List each source and the gross income from each source separately. Do not include income that you listed in line 4.

                  No
           •      Yes. Fill in the details.

                                                         ibebti                                      TTTTI1
                                                          Sources of income                 Gross income from              Sources of Income          Gross Income
                                                          Describe below,                   each source                    Descnbe below.             (before deductions
                                                                                            (before deductions and                                    and exclusions)
                                                                                            exclusions)
      From January 1 of current year until               IHSS                                            $6,236.19
      the date you filed for bankruptcy:


     IFThlt        List Certain Payments You Made Before You Filed for Bankruptcy

           Are either Debtor l's or Debtor 2's debts primarily consumer debts?
           0 No. Neither Debtor I nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
                      individual primarily for a personal, family, or household purpose."

                          During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                           o  No.     Go to line 7.
                           o  Yes     List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                      paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                      not include payments to an attomey for this bankruptcy case.
                          * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

           • Yes. Debtor I or Debtor 2 or both have primarily consumer debts.
                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                           o    No.      Go to line 7.
                           U Yes         List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                         include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                         attorney for this bankruptcy case.


            Creditor's Name and Address                                Dates of payment             Total amount          Amount you Was this payment for
                                                                                                            paid            still owe




     Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 2
     Software Copyright (C) 1996-2018 Best Case, LLC -    .bestcase.corn                                                                                  Best Case Bankruptcy
Filed 12/23/19                                                                       Case 19-15301                                                                                Doc 1
                                                                                                                                                                      12117/19 2:43PM

      Debtor 1       Alfonso R Isiah
      Debtor 2       Joanna lsiah                                                                                     Case number (if known)


            Creditor's Name and Address                                   Dates of payment              Total amount          Amount you       Was this payment for
                                                                                                                paid            still owe
            Lendmark Finacial Services                                    12/1/2019                          $496.00          $14,015.00       o Mortgage
            2118 Usher St.                                                11/1/2019                                                            • Car
            Covington, GA 30014                                           10/1/2019
                                                                                                                                               o Credit Card
                                                                                                                                               o Loan Repayment
                                                                                                                                               o Suppliers or vendors
                                                                                                                                               o Other
           Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
           Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
           of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
           a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
           alimony.


           UNo
           o      Yes. List all payments to an insider.
            Insider's Name and Address                                    Dates of payment             Total amount          Amount you Reason for this payment
                                                                                                               paid            still owe

           Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
           insider?
           Include payments on debts guaranteed or cosigned by an insider.

           • No
           o      Yes. List all payments to an insider
            Insider's Name and Address                                    Dates of payment             Total amount          Amount you Reason for this payment
                                                                                                               paid            still owe Include creditor's name

     Ii            Identify Legal Actions, Repossessions, and Foreclosures

           Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
           List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
           modifications, and contract disputes.

           ONo
           • Yes. Fill in the details.
            Case title                                                    Nature of the case           Court or agency                         Status of the case
            Case number
            Lobel Financial Corp. v Alfonso R                             Execution- Money             Superior Court, County of               • Pending
            lsiah                                                         Judgement                    Fresno
            IICECLI 0513                                                                               11300 Street
                                                                                                                                               o   On appeal

                                                                                                       Fresno, CA 93721
                                                                                                                                               o   Concluded


            Lobel Financial v Joanna lsiah                                Execution- Money             Superior Court, County of               • Pending
            08CECL03717                                                   Judgement                    Fresno                                  0 On appeal
                                                                                                       1130 S. 0 Street
                                                                                                                                               0 Concluded
                                                                                                       Fresno, CA 93721

           Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
           Check all that apply and fill in the details below.

           • No.Gotolinell.
           o     Yes. Fill in the information below.
            Creditor Name and Address                                     Describe the Property                                         Date                        Value of the
                                                                                                                                                                       property
                                                                          Explain what happened




     Official Form 107                                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 3
     Software Copyiight   (C)   1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 12/23/19                                                                     Case 19-15301                                                                          Doc 1
                                                                                                                                                               12/17/19 2:43PM

      Debtor 1      Alfonso R Isiah
      Debtor 2      Joanna Isiah                                                                                  Case number      (if known)



             Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
             accounts or refuse to make a payment because you owed a debt?
             •No
             o Yes. Fill in the details.
              Creditor Name and Address                                   Describe the action the creditor took                       Date action was             Amount
                                                                                                                                      taken

             Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
             court-appointed receiver, a custodian, or another official?

                  No
             o    Yes

     13RO M List Certain Gifts and Contributions

             Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
             •No
             o   Yes. Fill in the details for each gift.
             Gifts with a total value of more than $600                       Describe the gifts                                      Dates you gave                 Value
             per person                                                                                                               the gifts

             Person to Whom You Gave the Gift and
             Address:

             Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
             •No
             o   Yes. Fill in the details for each gift or contribution.
             Gifts or contributions to charities that total                   Describe what you contributed                           Dates you                      Value
             more than $600                                                                                                           contributed
             Charity's Name
             Address (Number, Street, city, State and ZIP code)

     OR . M List Certain Losses

             Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
             or gambling?

             •No
             o Yes. Fill in the details.
             Describe the property you lost and                   Describe any insurance coverage for the loss                        Date of your      Value of property
             how the loss occurred                                                                                                    loss                           lost
                                                                  Include the amount that insurance has paid. List pending
                                                                  insurance claims on line 33 of Schedule A/B: Property.

     I8ETh         List Certain Payments or Transfers

             Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
             consulted about seeking bankruptcy or preparing a bankruptcy petition?
             Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

                  No
             • Yes. Fill in the details.
             Person Who Was Paid                                              Description and value of any property                   Date payment             Amount of
             Address                                                          transferred                                             or transfer was           payment
             Email or website address                                                                                                 made
             Person Who Made the Payment, if Not YOU
             Nelly Cortez                                                     Preparation of Chapter 7 Bankruptcy                     November 3,                $150.00
             182 S. Laspina St                                                Petition                                                2019
             Tulare, CA 93274
             ncIegaIseclive.com




     Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4

     Software Copyright (c) 1996-2018 Best Case, LLC - waw.bestcase.com                                                                                   Best Case Bankruptcy
Filed 12/23/19                                                                 Case 19-15301                                                                            Doc 1
                                                                                                                                                            12/17/19 2:43PM

      Debtor 1 Alfonso R Isiah
      Debtor 2 Joanna Isiah                                                                                     Case number (if known)


           Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
           promised to help you deal with your creditors or to make payments to your creditors?
           Do not include any payment or transfer that you listed on line 16.

           UNO
           o      Yes. Fill in the details.
            Person Who Was Paid                                          Description and value of any property                    Date payment              Amount of
            Address                                                      transferred                                              or transfer was            payment
                                                                                                                                  made

           Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
           transferred in the ordinary course of your business or financial affairs?
           Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
           include gifts and transfers that you have already listed on this statement.
           UNo
           o      Yes. Fill in the details.
            Person Who Received Transfer                                 Description and value of                   Describe any property or        Date transfer was
            Address                                                      property transferred                       payments received or debts      made
                                                                                                                    paid in exchange
            Persons relationship to you

           Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
           beneficiary? (These are often called asset-protection devices.)
                  No
           o      Yes. Fill in the details.
            Name of trust                                                Description and value of the property transferred                          Date Transfer was
                                                                                                                                                    made

     iTL            List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

           Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
           sold, moved, or transferred?
           Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
           houses, pension funds, cooperatives, associations, and other financial institutions.
                No
           o    Yes. Fill in the details.
            Name of Financial Institution and                        Last 4 digits of          Type of account or           Date account was             Last balance
            Address (Number, Street, City, State and ZIP             account number            instrument                   closed, sold,            before closing or
            Code)
                                                                                                                            moved, or                         transfer
                                                                                                                            transferred

           Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
           cash, or other valuables?

                 No
           o     Yes. Fill in the details.
            Name of Financial Institution                                Who else had access to it?             Describe the contents                 Do you still
            Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City,                                               have It?
                                                                         State and ZIP Code)


           Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           •No
           o     Yes. Fill in the details.
            Name of Storage Facility                                     Who else has or had access             Describe the contents                 Do you still
            Address (Number, Street, City, State and ZIP Code)           to it?                                                                       have It?
                                                                         Address (Number, Street,Clty,
                                                                         State and ZIP Code)




     Official Form 107                                     Statement of FinancIal Affairs for individuals Filing for Bankruptcy                                      page 5

     Software CopyTight (c) 1996-2018 Best Case, LLC -   .beslcase.com                                                                                 Best Case Bankruptcy
Filed 12/23/19                                                                     Case 19-15301                                                                         Doc 1
                                                                                                                                                             12117/19 2:43PM

      Debtor 1      Alfonso R lsiah
      Debtor 2      Joanna lsiah                                                                                        Case number   (if known)



     IFThIs        Identify Property You Hold or Control for Someone Else

           Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
           for someone.

            •No
           o      Yes. Fill in the details.
            Owners Name                                                      Where is the property?                     Describe the property                      Value
            Address (Number, Streot, City, State and ZIP Code)               (Number, Street, City, State and ZIP
                                                                             Code)


     ITiI' Give Details About Environmental Information

     For the purpose of Part 10, the following definitions apply:

     • Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
         toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
         regulations controlling the Cleanup of these substances, wastes, or material.
     • Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
         to own, operate, or utilize it, including disposal sites.
     • Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
         hazardous material, pollutant, contaminant, or similar term.

     Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

           Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           •No
           o      Yes. Fill in the details.
            Name of site                                                     Governmental unit                             Environmental law, if you   Date of notice
            Address (Number, Street, City, State and ZIP Code)               Address (Number, Street City, State and       know it
                                                                             ZIP Code)


           Have you notified any governmental unit of any release of hazardous material?

           •No
           o Yes. Fill in the details.
            Name of site                                                     Governmental unit                             Environmental law, if you   Date of notice
            Address (Number, Street, City, State and ZIP Code)               Address (Number, Street, City, State and      know it
                                                                      -      ZlPCodo)


           Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           •No
           o Yes. Fill in the details.
            Case Title                                                       Court or agency                            Nature of the case             Status of the
            Case Number                                                      Name                                                                      case
                                                                             Address (Number, Street, City,
                                                                             State and ZIP Code)

     I1I Give Details About Your Business or Connections to Any Business

           Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                  o A sole proprietor or self-employed In a trade, profession, or other activity, either full-time or part-time
                  0 A member of a limited liability company (LLC) or limited liability partnership (LLP)
                  o A partner in a partnership
                  o An officer, director, or managing executive of a corporation
                  o An owner of at least 5% of the voting or equity securities of a Corporation



     Official Form 107                                         Statement of Financial Affairs for individuals Filing for Bankruptcy                                 page 6
     Software Copyright   (C)   1996-2018 Best Case, LLC -   .bestcase.com                                                                              Best Case Bankruptcy
Filed 12/23/19                                                                  Case 19-15301                                                                             Doc 1
                                                                                                                                                              12/17119 2:43PM

      Debtor 1       Alfonso R lsiah
      Debtor 2       Joanna Isiah                                                                                Case number (if known)


           • No. None of the above applies. Go to Part 12.
           o      Yes. Check all that apply above and fill in the details below for each business.
             Business Name                                            Describe the nature of the business              Employer Identification number
             Address                                                                                                   Do not include Social Security number or ITIN.
             (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                       Dates business existed

     28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
         institutions, creditors, or other parties.

           •No
           o      Yes. Fill in the details below.
             Name                                                     Date Issued
             Address
             (Number, Street, City, State and ZIP Code)

     •iI'. Sign Below

     I have read the answers on this Statement of FinancialAffairs and any attachments, and I declare under penalty of perjury that the answers
     are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
     with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
     18U.S.C.152,1341,1519 nd3571.

     ______________
      Alfon o R Isiah
                                                                             Q--n x-vx
                                                                             46nna lsiah
                                                                                              A/\.a-     r
      Signature of Debtor I                                                   SWnature of Qebtor,2

      Date      I ? it Z /                            9'                      Date        i / 19 12-C)
     Did you attach additional pages to Your Statement of Financial Affair.s for Individuals Filing for Bankruptcy ( Official Form 107)?
       No
     o Yes

     Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
     ONo
     • Yes. Name of Person               Nelly Cortez          . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




     Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 7

     Software Copyright (c) 1996-2018 Best Case, LLC - w.w.bestcase.com                                                                                  Best Case Bankruptcy
Filed 12/23/19                                                                      Case 19-15301                                                                   Doc 1
                                                                                                                                                        12/17119 2:43PM




      Debtor 1                        Alfonso R lsiah
                                      First Name                      Middle Name               Last Name
      Debtor 2                        Joanna lsiah
      (Spouse if, filing)             First Name                      Middle Name               Last Name

      United States Bankruptcy Court for the:                   EASTERN DISTRICT OF CALIFORNIA

      Case number
      (if known)
                                                                                                                                       O Check if this is an
                                                                                                                                           amended filing



     Official Form 108
     Statement of Intention for Individuals Filing Under Chapter 7                                                                                          12/15

     If you are an individual filing under chapter 7, you must fill out this form if:
     • creditors have claims secured by your property, or
     • you have leased personal property and the lease has not expired.
     You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
              whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
              on the form

     If two mamed people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
              sign and date the form.

     Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
             write your name and case number (if known).

     Iii             List Your Creditors Who Have Secured Claims

     1. For any creditors that you listed in Part I of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
        information below.
     [IdéitifthIiditor and the propertithitliIIátal                 Whit'd6iiiñtend to do with the property thit        DiróiIãim the propertyi]
     L_                                                             secures a debt?                                     as exempt on Schedule C?J


         Creditor's           Lendmark Finacial Services                            o Surrender the property.                          U No
         name:                                                                      o Retain the property and redeem it.
         Description of
                                                                                    o Retain the property and enter into a             0 Yes
                                    2005 Cadillac Escalade 185,000                     Reaffirmation Agreement.
         property                   miles                                           • Retain the property and (explain]:
         securing debt:             Location: 1941 Tyson Ave.,
                                    Tulare CA 93274                                  Continue making payments

     IflW E List Your Unexpired Personal Property Leases
     For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
     in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
     You may assume an unexpired personal property lease if the trustee does not assume It. 11 U.S.C. § 365(p)(2).

     [piibe your,unexpired personal propertijses                                                                                  W            b assumed?1

      Lessor's name:                                                                                                              o   No
      Description of leased
      Property:
                                                                                                                                  0 Yes

      Lessor's name:                                                                                                              0 No
      Description of leased
      Property:
                                                                                                                                  0 Yes


     Official Form 108                                            Statement of Intention for Individuals Filing Under Chapter 7                                page 1
     Software Copyright     (C)   1996-2018 Best Case, LLC - w.bestcase.com                                                                        Best Case Bankruptcy
Filed 12/23/19                                                               Case 19-15301                                                                      Doc 1
                                                                                                                                                      1217/19 2:43PM




      Debtor 1      Alfonso R Isiah
      Debtor 2      Joanna Isiah                                                                           Case number   (if known)




      Lessor's name:                                                                                                                  ONo
      Description of leased
      Property:
                                                                                                                                      o   Yes

      Lessor's name:                                                                                                                  ONo
      Description of leased
      Property:
                                                                                                                                      o   Yes

      Lessor's name:                                                                                                                  ONo
      Description of leased
      Property:
                                                                                                                                      o   Yes

      Lessor's name:                                                                                                                  ONo
      Description of leased
      Property:
                                                                                                                                      o   Yes

      Lessor's name:                                                                                                                  ONo
      Description of leased
      Property:
                                                                                                                                      o   Yes

     I1            Sign Below

     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
     property that is subject to


            Alfonsg R Isiah
            Signature of Debtor 1                                                            Si)1ature of Debtor 2

            Date           /J-t          fr 2         )/                                 Date          J
                                                                                                     -).




     Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                 page 2
     Software Copyright (c) 1996-2018 Best Case, LLC - wew.bestcase.com                                                                         Best Case Bankruptcy
Filed 12/23/19                                                               Case 19-15301                                                                                        Doc 1
                                                                                                                                                                    12/17/19 2:43PM




      Debtor 1             Alfonso R lsiah
      Debtor 2             Joanna Isiah                                                                     U    1. There is no presumption of abuse
      (Spouse, ifilling)

                                                                                                                   The calculation to determine if a presumption of abuse
      United States Bankruptcy Court for the: Eastern District of California
                                                                                                                   applies will be made under Chapter 7 Means Test
                                                                                                                    Calculation (Official Form 122A-2).
      Case number
      (if known)
                                                                                                                   The Means Test does not apply now because of
                                                                                                                   qualified military service but it could apply later.

                                                                                                            0 Check if this is an amended filing
     Official Form 122A - I
     Chapter 7 Statement of Your Current Monthly Income                                                                                                                    12115
     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
     attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
     case number (if known). if you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
     qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b) (2) (Official Form 122A.lSupp) with this form.

                       Calculate Your Current Monthly Income
             What is your marital and filing status? Check one only.
             0     Not married. Fill out Column A, lines 2-11.
             • Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
             o Married and your spouse is NOT filing with you. You and your spouse are:
              o Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
              o Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                      penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                      living apart for reasons that do not include evading the Means Test requirements. 11 U.S.0 § 707(b)(7)(B).
         Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
         101(1 OA). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. if the amount of your monthly income varied during
         the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
         spouses own the same rental property, put the income from that property in one column only. if you have nothing to report for any line, write $0 in the space.
                                                                                                             Column A
                                                                                                             Debtor I              11   Column B
                                                                                                                                        Debtor 2 or

            Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
             payroll deductions).                                                                            $          3,431.00        $             0.00
             Alimony and maintenance payments. Do not include payments from a spouse if
             Column B is filled in.                                                                          $              0.00        $             0.00
            All amounts from any source which are regularly paid for household expenses
            of you or your dependents, including child support. Include regular contributions
            from an unmarried partner, members of your household, your dependents, parents,
            and roommates. Include regular contributions from a spouse only if Column B is not
            filled in. Do not include payments you listed on line 3.                                         $              0.00        $             0.00
            Net income from operating a business, profession, or farm
                                                                               Debtor I
             Gross receipts (before all deductions)                           $     0.00
             Ordinary and necessary operating expenses                       -$     0.00
             Net monthly income from a business, profession, or farm $              0.00    Copy here -> $                  0.00        $             0.00
             Net income from rental and other real property
                                                                                       Debtor I
             Gross receipts (before all deductions)                           $     0.00
             Ordinary and necessary operating expenses                       -$     0.00
             Net monthly income from rental or other real property           $      0.00    Copy here -> $                  0.00        $             0.00
             Interest, dividends, and royalties                                                              $              0.00        $     -       0.00




     Official Form 122A-1                                       Chapter 7 Statement of Your Current Monthly Income                                                    page 1
     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
Filed 12/23/19                                                               Case 19-15301                                                                                          Doc 1
                                                                                                                                                                        12)17119 2:43PM


      Debtor 1     Alfonso R Isiah
      Debtor 2     Joanna Isiah                                                                                   Case number (if known)




                                                                                                                   TuiA                    Column 8,
                                                                                                              Debtor I                     Debtor 2 or
                                                                                                                                           non-filing spouse
       8. Unemployment compensation                                                                           $                  0.00      $            0.00
            Do not enter the amount if you contend that the amount received was a benefit under
            the Social Security Act. Instead, list it here:
               For you                                          $                    0.00
                 For your spouse                                                                  0.00
            Pension or retirement income. Do not include any amount received that was a
            benefit under the Social Security Act.                                                            $                  0.00      $            0.00
            Income from all other sources not listed above. Specify the source and amount.
            Do not include any benefits received under the Social Security Act or payments
            received as a victim of a war crime, a crime against humanity, or international or
            domestic terrorism. If necessary, list other sources on a separate page and put the
            total below.
                       Food Stamps                                                                            $              383.00        $            0.00
                                                                                                              $                0.00        $            0.00
                       Total amounts from separate pages, if any.                                        + $                   0.00        $            0.00
        11. Calculate your total current monthly income. Add lines 2 through 10 for
            each column. Then add the total for Column A to the total for Column B.                          3,814.00              $           0.00                3,814.00

                                                                                                                                                            Total current monthly
                                                                                                                                                            income
                      Determine Whether the Means Test Applies to You

       12. Calculate your current monthly income for the year. Follow these steps:

                   Copy your total current monthly income from line 11                                                  Copy line 11 here>              $          3,814.00

                   Multiply by 12 (the number of months in a year)                                                                                       x 12
                   The result is your annual income for this part of the form                                                                     12b. $    45,768.00

       13. Calculate the median family income that applies to you. Follow these steps:

            Fill in the state in which you live.                                    CA

            Fill in the number of people in your household.                          6
            Fill in the median family income for your state and size of household.                                                                13.   $       108,149.00
            To find a list of applicable median income amounts, go online using the link specified in the separate instructions
            for this form. This list may also be available at the bankruptcy clerk's office.
       14. How do the lines compare?
                      U    Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                           Go to Part 3.
                      0    Line 1 2b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                           Go to Part 3 and fill out Form 122A-2.
                      Sign Below
                   By signing here, I declare under enalty of perjury that the information o this statement and in any aft hments is true and correct

                  x                                                                                                                 r
                      Alfonsd R lsiah'                                                             JI*nna tsiah
                      Signature of 9ebtor 1                                                        S11hture o Debtor 2
             Date     (2-/i /z I                '                                          Date    t 2_J l          ié\
                      MMII b     I'YYYY                                                            MM /JO
                   If you checked line 14a, do NOT fill out or file Form 122A-2.
                   If you checked line 1 4b, fill out Form 1 22A-2 and file it with this form.



     Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                          page 2
     Software Copyright (c) 1996-2018 Best Case, LLC - ww.bestcase.com                                                                                            Best Case Bankruptcy
Filed 12/23/19                                                              Case 19-15301                                                        Doc 1
                                                                                                                                     12117/19 2:43PM


      Debtor 1           Alfonso R lsiah
      Debtor 2           Joanna lsiah                                                                  Case number (if known)




                                                        Current Monthly Income Details for the Debtor

     Debtor Income Details:
     Income for the Period 06/01/2019 to 11130/2019.

     Line 2 Gross wages, salary, tips, bonuses, overtime, commissions
                 -


     Source of Income: Corcoran Joint Unified School Dist
     Income by Month:
      6 Months Ago:                              06/2019                       $3,097.26
      5 Months Ago:                              07/2019                       $1,108.80
      4 Months Ago:                              08/2019                       $3,126.52
      3MonthsAgo:                                0912019                       $3,511.77
      2 Months Ago:                              10/2019                       $3,377.77
      Last Month:                                11/2019                       $3,495.85
                                      Average per month:                       $2,953.00



     Line 2 Gross wages, salary, tips, bonuses, overtime, commissions
                 -


     Source of Income: IHSS
     Income by Month:
      6 Months Ago:                              06/2019                         $478.00
      5 Months Ago:                              07/2019                         $478.00
      4 Months Ago:                              0812019                         $478.00
      3 Months Ago:                              09/2019                         $478.00
      2 Months Ago:                              10/2019                         $478.00
      Last Month:                                11/2019                         $478.00
                                      Average per month:



     Line 10 Income from all other sources
                     -


     Source of Income: Food Stamps
     Income by Month:
      6 Months Ago:                              06/2019                           $0.00
      5 Months Ago:                              07/2019                           $0.00
      4 Months Ago:                              0812019                           $0.00
      3 Months Ago:                              0912019                         $762.00
      2 Months Ago:                              1012019                         $768.00
      Last Month:                                11/2019                         $768.00
                                      Average per month:                         $383.00




     Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                       page 3
     Software Copyright (c) 1996-2018 Best Case, LLC - wawbestcase.com                                                          Best Case Bankruptcy
